 



EXHIBIT 10.2

(ASHURST MORRIS CRISP LOGO) [y89173amc.gif]

Share Purchase Agreement

Gains Acquisition Corp.

Gains Asia Acquisition Corp.

and

Gains International Infocom Holdings BV

 

 

for the sale and purchase of all of the issued shares of

Gains International Asia Holdings Limited

Gains International (US) Inc.

Gains International (Europe) Limited

22 January 2003

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1.     INTERPRETATION
    1  
2.     SALE AND PURCHASE
    8  
3.     CONDITIONS
    12  
4.     PERIOD TO COMPLETION
    14  
5.     COMPLETION; CERTAIN COVENANTS
    15  
6.     BALANCE SHEET ADJUSTMENTS
    19  
7.     WARRANTIES, INDEMNIFICATION AND CONTRIBUTIONS
    22  
8.     PROTECTION OF GOODWILL
    25  
9.     CONFIDENTIAL INFORMATION
    26  
10.   REVERSIONER’S CONSENT
    27  
11.   ANNOUNCEMENTS
    28  
12.   ASSIGNMENT
    29  
13.   COSTS
    29  
14.   EFFECT OF COMPLETION
    29  
15.   FURTHER ASSURANCES
    30  
16.   ENTIRE AGREEMENT
    30  
17.   VARIATIONS
    31  
18.   WAIVER
    31  
19.   INVALIDITY
    31  
20.   NOTICES
    31  
21.   COUNTERPARTS
    32  
22.   GOVERNING LAW AND JURISDICTION
    32  
23.   THIRD PARTY RIGHTS
    33  
24.   PENSIONS
    33  
SCHEDULE 1
    34  
Particulars relating to the Companies
    34  
SCHEDULE 2
    37  
Particulars relating to the Subsidiaries
    37  
SCHEDULE 3
    40  
The Warranties
    40  
SCHEDULE 4
    73  
Sellers’ limitations on liability
    73  
SCHEDULE 5
    77  
Action Pending Completion
    77  
SCHEDULE 6
    80  
London Property
    80  
SCHEDULE 7
    81  
Pensions
    81  
SCHEDULE 8
    85  
Clause 2.11 Dispute Procedure
    85  
SCHEDULE 9
    87  
Accounts Date Balance Sheet and Adjustments
    87  
SCHEDULE 10
    89  
Accounting Policies and Procedures for the 2003 Accounts
    89  
SCHEDULE 11
    90  
Buyer’s Warranties
    90  

 



--------------------------------------------------------------------------------



 



Agreed form documents

Side Letter for appointment of Tullett director
Tax Deeds
Trade Mark Assignment
Transitional Services Agreement
Tullett Supplier Agreement
Underlease

 



--------------------------------------------------------------------------------



 



THIS AGREEMENT is made on 22 January 2003

     BETWEEN:



(1)   GAINS ACQUISITION CORP., a corporation incorporated under the laws of the
State of Delaware (“GAC”) and GAINS ASIA ACQUISITION CORP., a corporation
incorporated under the laws of the State of Delaware (“GAAC”); (collectively,
the “Buyer”); and   (2)   GAINS INTERNATIONAL INFOCOM HOLDINGS BV whose
registered office is at Drenstestraat 24BG, 1083 HK, Amsterdam (the “Seller”).

THE PARTIES AGREE AS FOLLOWS:



1.   INTERPRETATION   1.1   In this agreement the following words and
expressions and abbreviations have the following meanings, unless the context
otherwise requires:       “Accounts” means the consolidated management accounts
of the Seller or GAC/GAAC (as the case may be), each of the Companies and each
of the Subsidiaries, including the balance sheet of the Seller or the combined
balance sheet of GAC/GAAC (as if they were a single entity), as the case may be,
the consolidated balance sheet and profit and loss account of the Group and the
balance sheet and profit and loss account of each of the Companies and each of
the Subsidiaries, for the period beginning 1 January 2002 until the Accounts
Date (inclusive);       “Accounts Date” means 31 December 2002;       “2002
Accounts” means the audited Accounts as at and for the financial period ended on
31 December 2002 of the Seller, each of the Companies and each of the
Subsidiaries, the directors’ report and auditors’ report;       “2003 Accounts”
means the audited Accounts as at and for the financial period ending 31 December
2003 prepared in accordance with clause 2.4 and Schedule 10;       “Accounts
Date Balance Sheet” means the consolidated management accounts balance sheet as
of the Accounts Date as set out in schedule 9;       “Adjustments” means the
transactions described in schedule 9;       An “Affiliate” of the Buyer shall
mean any other person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Buyer;       “Agreed Loan” means the aggregate sum of £1,200,000 loaned to the
Companies by the Seller’s Group pursuant to the Loan Agreement;       “Agreed
Rate” means 4.97% per annum;       “associated company” has the meaning given to
it in sections 416 et seq. TA;

-1-



--------------------------------------------------------------------------------



 





    “Auditors” means Ernst & Young, LLP (London), of Becket House, 1 Lambeth
Palace Road, London SE1 7EU;       “Budget” means the budget as disclosed in the
Disclosure Letter;       “Business Day” means a day (excluding Saturdays) on
which banks generally are open in London for the transaction of normal banking
business;       “Buyer’s’ Account” means the bank account to be specified in
writing by the Buyer to the Seller at the appropriate time;       “Buyer’s
Group” means in relation to the Buyer, the Buyer, its holding company from time
to time, the subsidiary undertakings of such holding company and of the Buyer
from time to time, all of them and each of them as the context admits;      
“Buyer’s Solicitors” means Ashurst Morris Crisp of Broadwalk House, 5 Appold
Street, London EC2A 2HA;       “Call Option Deed” means the call option deed
between the Seller, IPC Acquisition Corp. and IPC Information Systems, Inc.,
dated on or about the date of this agreement;       “Comfort Letter” means the
letter sent by the GS Funds to the Seller to be dated on the date of this
agreement;       “Companies Acts” means the Companies Act 1985 and the Companies
Act 1989;       “Companies” means Gains US, Gains UK and Gains HK and “Company”
means any of them (together, in the case of Gains HK, with the Subsidiaries
unless the context requires otherwise);       “Completion” means the completion
of the sale and purchase of the Shares in accordance with clause 5;      
“Completion Date” means the date on which Completion occurs;       “Conditions”
means the conditions set out in clause 3.1;       “Confidential Information”
means all confidential information relating to any Group Company’s business,
financial or other affairs (including future plans and targets of any Group
Company) which is not in the public domain;       “Connected person” means a
person who is connected with another for the purpose of section 839 of the TA;  
    “Deferred Consideration Payment Date” means 15 October 2003;      
“Disclosed Scheme” means the Tullett Pension Scheme;

-2-



--------------------------------------------------------------------------------



 





    “Disclosure Letter” means a letter of today’s date together with the
attachments thereto addressed by the Seller to the Buyer and exchanged
immediately before the signing of this agreement disclosing exceptions to the
Warranties;       “Earn-Out Consideration” means together the sums payable
pursuant to clause 2.3(c);       “Earn-Out Consideration Payment Date” means 31
March 2004;       “EBITDA” means the consolidated profits or loss on ordinary
activities of the Group for the financial period in question:



  (a)   before charging or deducting interest income or expense on Group
Indebtedness or on indebtedness with any member of the Buyer’s Group;     (b)  
before adding or deducting income tax income or expense;     (c)   before
deducting depreciation and amortisation;     (d)   before deducting or (as the
case may be) crediting any extraordinary items (as defined pursuant to UK GAAP);
and     (e)   excluding any:



  (i)   gains or losses on sales of fixed assets;     (ii)   charges to the
Group by the Buyer or Tullett for services provided by the Buyer or Tullett to
or on behalf of the Group (including without limitation, pursuant to the
Transitional Services Agreement) in excess of those provided for in the Budget;
    (iii)   income or expense resulting from changes to the accounting
provisions included in the 2002 Accounts, other than those reflecting a change
in circumstances since 31 December 2002. For the avoidance of doubt, this clause
does not prevent the inclusion of new provisions;     (iv)   income resulting
from transactions with the Buyer’s Group other than in the ordinary course of
business consistent with past practice;     (v)   gains or losses related to the
Disclosed Scheme; and     (vi)   gains or losses in investment securities.



    and agreed or determined as such pursuant to the provisions set out in
clause 2.       “2003 EBITDA” means EBITDA in respect of the financial period
ending 31 December 2003 as set out in the 2003 Accounts;       “Encumbrance”
means any mortgage, charge (fixed or floating), pledge, lien, hypothecation,
trust, right of set off or other third party right or interest (legal or
equitable) including any right of pre-emption, assignment by way of security,
reservation of title or any

-3-



--------------------------------------------------------------------------------



 





    other security interest of any kind however created or arising or any other
agreement or arrangement (including a sale and repurchase arrangement) having
similar effect;       “Escrow Account” means the bank account to be set up in
the joint names of the Buyer’s Solicitors and the Seller’s Solicitors for the
purposes of clause 6.8(b);       “FCC” means the Federal Communications
Commission in the United States;       “FCC Transfer of Control Application”
means the application to transfer control of the Seller’s Section 214 licence
under applicable FCC regulations;       “First Earn-Out Consideration” means
together the sums payable pursuant to clause 2.3(c) paragraphs (i) and (ii);    
  “Fourth Quarter 2003 EBITDA” means the EBITDA in respect of the period
beginning on 1 October 2003 and ending on 31 December 2003 as set out in the
2003 Accounts;       “Gains HK” means Gains International Asia Holdings Limited
specified in part 3 of schedule 1;       “Gains HK Shares” means all of the
issued shares in the capital of Gains HK;       “Gains Singapore” means Gains
International Infocom (Singapore) Pte Limited specified in schedule 2;      
“Gains UK” means Gains International (Europe) Limited specified in part 1 of
schedule 1;       “Gains UK Shares” means all of the issued shares in the
capital of Gains UK;       “Gains US” means Gains International (US) Inc.
specified in part 2 of schedule 1;       “Gains US Shares” means all of the
issued shares in the capital of Gains US;       “Group” means the Companies and
the Subsidiaries and “Group Company” means any one of them;       “Group
Indebtedness” means:



  (a)   all bank borrowings of the Group;     (b)   all indebtedness for moneys
borrowed or raised under any acceptance credit, bond, note, bill of exchange or
commercial paper, finance lease, hire purchase agreement, trade bills (other
than those on terms normally obtained) forward sale or purchase agreement or
conditional sale agreement or other transaction having the commercial effect of
a borrowing), and shall exclude the effects of all transactions between any
Group Company and any member of the Buyer’s Group;     (c)   all Intra-Group
Indebtedness owed by the Group to the Seller’s Group, including for this purpose
all indebtedness of the Companies under the Loan Agreement; and

-4-



--------------------------------------------------------------------------------



 





  (d)    all corporation tax liabilities of each Group Company for periods ended
on or before 31 December 2002 to the extent they are due and payable.



    “GS Funds” means GS Capital Partners 2000, L.P., GS Capital Partners 2000
Offshore, L.P., GS Capital Partners 2000 GmbH & Co. Beteiligungs KG, Bridge
Street Special Opportunities Fund 2000, L.P., GS Capital Partners 2000 Employee
Fund, L.P. and Stone Street Fund 2000, L.P.;       “Intellectual Property” means
any and all patents, trade marks, rights in designs, get-up, trade, business or
domain names, copyrights, topography rights (whether registered or not and any
applications to register or rights to apply for registration of any of the
foregoing), rights in inventions, rights in Know-How, trade secrets and other
confidential information, rights in databases and all other intellectual
property rights of a similar or corresponding character which may now or in the
future subsist in any part of the world;       “Intra-Group Indebtedness” means
all debts outstanding between members of the Group, on the one hand, and members
of the Seller’s Group, on the other, (other than the Agreed Loan and any
Intra-Group Trading Indebtedness);       “Intra-Group Trading Indebtedness”
means all debts outstanding between members of the Group, on the one hand, and
members of the Seller’s Group, on the other, in respect of the supply of goods
on arms length terms in the ordinary and usual course of trading;      
“Know-How” means confidential or proprietary industrial, technical or commercial
information and techniques in any form (including paper, electronically stored
data, magnetic media, files and microfilm) including, without limitation,
drawings, data relating to inventions, formulae, test results, reports, research
reports, project reports and testing procedures, shop practices, instruction and
training manuals, market forecasts, specifications, quotations, lists and
particulars of customers and suppliers, marketing methods and procedures,
show-how and advertising copy;       “Lease” means the lease dated 23 December
1985 of the London Property, made between (1) Legal & General Assurance Society
Limited and (2) Tullett for a term of 21 years and three months commencing 25
December 1985 and expiring on 31 March 2007;       “Loan Agreement” means the
respective loan agreements between each of the Companies and a member of the
Seller’s Group representing aggregate indebtedness of £1,200,000;       “London
Property” means the second and subbasement floors Bucklersbury House London EC4
as referred to in the Lease;       “London Stock Exchange” means the London
Stock Exchange plc;       “Orion Software” means the customer relationship
management software used by any member of the Group and known as “Orion”;      
“Permit” means a permit, licence, consent, approval, certificate, qualification,
specification, registration and other authorisation and a filing of a
notification report or assessment necessary in any jurisdiction for the proper
operation of each Group Company’s business, its

-5-



--------------------------------------------------------------------------------



 





    ownership, possession, occupation or use of an asset or the execution and
performance by the Seller of this agreement;       “Properties” means the London
Property together with any other property, or part or parts thereof, owned or
from which the Companies operate as at the Completion Date;       “Related
Person” means in relation to any party, its holding companies and the subsidiary
undertakings and associated companies from time to time of such holding
companies, all of them and each of them as the context admits;       “Relocation
Costs” means those costs incurred by Gains UK associated with the move of its
business from the London Property as referred to in clause 10.9 (including
without limitation the costs of moving and fitting out new space but expressly
excluding making good any dilapidation in relation to the London Property);    
  “Reversioner” means any party in whom a reversion of the Lease whether or not
immediate is vested and whose consent to the Underlease is required;      
“Second Earn-Out Consideration” means together the sums payable pursuant to
clause 2.3 (c) paragraphs (iii) and (iv);       “Seller’s Group” means in
relation to the Seller, Tullett plc and the subsidiary undertakings from time to
time of Tullett plc excluding the Companies and the Subsidiaries, all of them
and each of them as the context admits;       “Seller’s Solicitors” means Berwin
Leighton Paisner of Adelaide House, London Bridge, London EC4R 9HA;      
“Shares” means all of the issued shares in the capital of each of the Companies;
      “Subsidiary” means a subsidiary undertaking of Gains HK specified in
schedule 2 and “Subsidiaries” means all those subsidiary undertakings;      
“Supplier Agreements” means the Tullett Supplier Agreement and the Totan
Supplier Agreement;       “TA” means the Income and Corporation Taxes Act 1988;
      “Tax Deeds” means two deeds of indemnity in the agreed form, one between
the Seller and GAC and the second between the Seller and GAAC, in each case with
Tullett plc as guarantor;       “Totan Supplier Agreement” means the supplier
agreement in the form and substance reasonably satisfactory to the Buyer to be
entered into by Totan Information Technology Co. Limited and the Buyer on or
around the Completion Date;       “Totan Services Agreement” means the services
agreement in form and substance reasonably satisfactory to the Buyer to be
entered into by Totan Information Technology Co. Limited and Gains HK on or
around the Completion Date;

-6-



--------------------------------------------------------------------------------



 





    “Trade Mark Assignment” means the trade mark assignment between among others
Madge Networks Limited and Gains UK and GAC in the agreed form;      
“Transitional Services Agreement” means the transitional services agreement
between the Buyer and Tullett plc in the agreed form to be dated on the
Completion Date;       “Tullett plc” or “Tullett” means the company called
Tullett plc with registered number 1105245 and registered address Cable House,
54-62 New Broad Street, London EC2M 1JJ;       “Tullett Supplier Agreement”
means the supplier agreement between Tullett plc and the Buyer in the agreed
form to be dated on the Completion Date;       “UK Listing Authority” means the
Financial Services Authority in its capacity as the competent authority for the
purposes of Part VI of the Financial Services and Markets Act 2000;      
“Underlease” means the underlease of the London Property to be granted by
Tullett plc to Gains UK in the agreed form; and       “Warranties” means the
warranties set out in schedule 3.   1.2   In this agreement unless otherwise
specified, reference to:



  (a)   a “subsidiary undertaking” is to be construed in accordance with section
258 of the Companies Acts 1985 and a “subsidiary” or “holding company” is to be
construed in accordance with section 736 of that Act;     (b)   a document in
the “agreed form” is a reference to that document in the form approved and for
the purposes of identification signed by or on behalf of each party;     (c)  
“FA” followed by a stated year means the Finance Act of that year;     (d)  
“includes” and “including” shall mean including without limitation;     (e)   a
“party” means a party to this agreement being each of Gains International
Infocom Holdings BV, GAC and/or GAAC, as applicable, and in each case includes
its permitted assignees (if any) and/or the successors in title to that part of
its undertaking which includes this agreement;     (f)   a “person” includes any
person, individual, company, firm, corporation, government, state or agency of a
state or any undertaking (whether or not having separate legal personality and
irrespective of the jurisdiction in or under the law of which it was
incorporated or exists);     (g)   a “statute” or statutory instrument or
accounting standard or any of their provisions is to be construed as a reference
to that statute or statutory instrument or accounting standard or such provision
as the same may have been amended or re-enacted before the date of this
agreement;

-7-



--------------------------------------------------------------------------------



 





  (h)   “clauses”, “paragraphs” or “schedules” are to clauses and paragraphs of
and schedules to this agreement;     (i)   “writing” includes any methods of
representing words in a legible form (other than writing on an electronic or
visual display screen) or other writing in non-transitory form;     (j)   words
denoting the singular shall include the plural and vice versa and words denoting
any gender shall include all genders;     (k)   any statute, statutory
instrument, regulation, by-law or other requirement of English law and to any
English legal term for any action, remedy, method of judicial proceeding, legal
document, legal status, procedure, court, official or any legal concept or
doctrine or other expression shall in respect of any jurisdiction other than
England be deemed to include that which most nearly approximates in that
jurisdiction to the English term; and     (l)   the time of day is reference to
time in London, England.



1.3   The schedules form part of the operative provisions of this agreement and
references to this agreement shall, unless the context otherwise requires,
include references to the schedules.   1.4   The index to and the headings and
the descriptive notes in brackets relating to provisions of taxation statutes in
this agreement are for information only and are to be ignored in construing the
same.   1.5   Any question of whether a person is connected with another shall
be determined in accordance with section 839 of the TA (except that in
construing section 839 “control” has the meaning given by section 840 or section
416 of the TA so that there is control whenever section 840 or 416 requires)
which shall apply in relation to this agreement as it applies in relation to the
TA.   1.6   The obligations and liabilities of GAC and GAAC under this agreement
shall be joint and several.   2.   SALE AND PURCHASE   2.1   Upon the terms and
subject to the conditions of this agreement, the Seller as legal and beneficial
owner and with full title guarantee shall sell the Shares and GAC shall purchase
the Gains UK Shares and the Gains US Shares and GAAC shall purchase the Gains HK
Shares with effect from Completion free from any Encumbrance together with all
benefits and rights attached thereto and all dividends declared after the
Accounts Date in respect of the Shares.   2.2   The Seller waives or agrees to
procure the waiver of any rights or restrictions conferred upon it or any other
person which may exist in relation to any of the Shares under the articles of
association, or equivalent, of each of the Companies or otherwise.   2.3  
Subject to any adjustment pursuant to clauses 2.10, 2.11 and/or clause 6, the
consideration for such sale and purchase shall be the aggregate of cash payments
to be made as follows:

-8-



--------------------------------------------------------------------------------



 



  (a)   on Completion the sum of £6,000,000 together with interest thereon at
the Agreed Rate computed from the date of this agreement to the Completion Date,
both dates exclusive, on the basis of the actual number of days elapsed and a
365 day year to be satisfied in cash;     (b)   on the Deferred Consideration
Payment Date the sum of £3,000,000 (as adjusted pursuant to clauses 2.10 or 6.5,
the “Deferred Consideration”) to be satisfied in cash;     (c)   subject to
clause 2.11, on the Earn-Out Consideration Payment Date:

                (i)     
the sum of £ 
  x
—
y   for every £1 by which the 2003 EBITDA exceeds £1,450,000    
where ‘x’ is 2,000,000 and ‘y’ is 1,461,650,
   
subject to a maximum payment of £2,000,000,
  (ii)     
the sum of £ 
  x
—
y   for every £1 by which the Fourth Quarter 2003 EBITDA exceeds £728,000,    
where ‘x’ is 2,000,000 and ‘y’ is 372,885,
   
subject to a maximum payment of £2,000,000,
  (iii)     
the sum of £ 
  x
—
y   for every £1 by which the 2003 EBITDA exceeds £2,911,650,    
where ‘x’ is 1,200,000 and ‘y’ is 873,495,
   
subject to a maximum payment of £1,200,000; and
  (iv)     
the sum of £ 
  x
—
y   for every £1 by which the Fourth Quarter 2003 EBITDA exceeds £1,100,885,    
where ‘x’ is 1,200,000 and ‘y’ is 330,226,
   
subject to a maximum payment of £1,200,000,
  -9-



--------------------------------------------------------------------------------



 





      in each case, to be satisfied in cash.



2.4   For the purpose of determining the 2003 EBITDA, including the Fourth
Quarter 2003 EBITDA, the Buyer shall prepare and deliver to each party and the
Auditors, as soon as practicable following 31 December 2003, but in any event by
15 February 2004, draft 2003 Accounts. The 2003 Accounts shall be prepared in
accordance with the Companies Acts and generally accepted accounting principles
and practices in the United Kingdom including in particular (but without
limitation) the Statements of Standard Accounting Practice issued by the member
bodies of the Consultative Committee of Accounting Bodies (or any successor or
replacement organisation) as in effect on the date hereof and, subject to
conforming therewith, on the same bases, adopting the same accounting practices
and using the same accounting principles as the 2002 Accounts.   2.5  
Immediately following preparation of the draft 2003 Accounts by the Buyer, the
Buyer shall instruct the Auditors to review the same and to determine the 2003
EBITDA, including the Fourth Quarter 2003 EBITDA, as soon as possible and in any
event not later than 28 February 2004.   2.6   Immediately following the
Auditors’ determination of the 2003 EBITDA, including the Fourth Quarter 2003
EBITDA, the Auditors shall be instructed to supply to the Buyer and the Seller a
statement of the 2003 EBITDA, including the Fourth Quarter 2003 EBITDA,
determined by the Auditors together with the draft 2003 Accounts. The Buyer and
the Seller shall have a period of 14 days (the “Profit Agreement Period”) in
which to review and agree or dispute the Auditors’ determination of the 2003
EBITDA, including the Fourth Quarter 2003 EBITDA.   2.7   The Auditors
determination of the 2003 EBITDA, including the Fourth Quarter 2003 EBITDA,
shall in the absence of the service of a notice within the Profit Agreement
Period by either party on the other disputing the amount so determined be deemed
to constitute the final and binding agreement between the Seller and the Buyer
as to the amount thereof.   2.8   In the event that the 2003 EBITDA, including
the Fourth Quarter 2003 EBITDA, has not been agreed by the termination of the
Profit Agreement Period such determination shall be referred to an independent
firm of chartered accountants (the “Expert”) appointed by agreement by the
Seller and the Buyer or, in default of agreement on such appointment within
seven Business Days of the expiry of the Profit Agreement Period, on the
application of either the Buyer on the one hand or the Seller on the other hand
by the President for the time being of the Institute of Chartered Accountants in
England and Wales, or his duly appointed deputy. In making such determination
the Expert shall act as an expert and not as an arbitrator and his decision
shall (in the absence of manifest error (and the Expert shall give reasons for
his determination)) be final and binding on the parties. Each party shall bear
the costs and expenses of all counsel and other advisers, witnesses and
employees retained by it and the costs and expenses of the Expert shall be borne
by the parties in the proportions he may direct or, in the absence of direction,
equally. Subject to any rule of law or of any regulatory body or any provision
of any contract or arrangement entered into prior to the date of this agreement
to the contrary, the Buyer and the Seller shall afford as soon as reasonably
practicable upon request to the other and their respective agents and to the
Expert all facilities and access to, in the case of the Seller its and in the
case of the Buyer the Companies’ premises, personal papers, books, accounts,
records, returns and other documents

-10-



--------------------------------------------------------------------------------



 





    as may be in their possession or control as may be required by the Expert to
make his determination.   2.9   The Buyer shall promptly provide the Auditors
with all information (in its possession or control) relating to the operations
of the Group as the case may be, including access at all reasonable times to all
books and records, and all co-operation and assistance as may be reasonably
required to:



  (a)   enable the production of the 2003 Accounts; and     (b)   enable the
Auditors (or any independent firm of chartered accountants appointed pursuant to
this clause) to determine the 2003 EBITDA, including the Fourth Quarter 2003
EBITDA.



2.10   In the event that prior to the Deferred Consideration Payment Date or the
Earn-Out Consideration Payment Date the Buyer shall have given notice to the
Seller of a claim or claims under the Warranties and/or the Tax Deeds then the
provisions of clauses 6.8 to 6.12 may at the sole option of the Buyer apply to
the Deferred Consideration Payment or the Earn-Out Consideration Payment.   2.11
  Subject to the terms of this agreement:



  (a)   the Seller acknowledges that from and after Completion the Buyer shall
be the sole owner of the business and shall enjoy all rights associated
therewith, including, without limitation, the right to:



  (i)   operate the business of the Group in the ordinary course and to make
ordinary course business decisions in relation to the business of the Group; and
    (ii)   alter the fundamental structure of or restructure or reorganise the
Group in any manner in its sole discretion;         PROVIDED THAT if such an
alteration, restructuring or reorganisation referred to in paragraph 2.11(a)(ii)
above shall (1) occur on or prior to 31 December 2003; (2) involve a combination
of some or all of the assets used in the business of the Group with the assets
of another person or a disposal of some or all of the assets used in the
business of the Group such that, in the reasonable opinion of the Buyer, the
determination of 2003 EBITDA is rendered impracticable or inappropriate (such an
alteration, restructuring or reorganisation being called the “Reorganisation”)
and (3) is effected without the prior written consent of the Seller (such
consent not to be unreasonably withheld or delayed), then the following shall
apply in place of clause 2.3(c) (other than the maximum payment limits which,
for the avoidance of doubt, shall still apply):     (iii)   the Buyer shall pay
to the Seller, on the Earn-Out Consideration Payment Date, in cash, 100 per
cent. of the First Earn-Out Consideration; and     (iv)   the Buyer shall pay to
the Seller, on the Earn-Out Consideration Payment Date, in cash, such portion of
the Second Earn-Out Consideration as is agreed

-11-



--------------------------------------------------------------------------------



 



      between the Buyer and the Seller in accordance with the procedure set out
in schedule 8 of this agreement.



  (b)   the Seller acknowledges that from and after Completion the Buyer shall
have the right to remove and to replace any of Phillip Lines, Damian Hart and
Greg Wasilewski PROVIDED THAT if such removal or replacement is effected
(1) prior to 31 December 2003, and (2) without the prior written consent of the
Seller (such consent not to be unreasonably withheld or delayed), then in lieu
of the consideration payable pursuant to clause 2.3(c) the Buyer shall pay to
the Seller 100 per cent. of the First Earn-Out Consideration. The Seller agrees
that it shall be unreasonable to withhold or delay its consent under this
clause, in relation to Phillip Lines and Damian Hart, if the quarterly operating
results of the Group are more than 20 per cent. below the equivalent figure
provided for in the Budget and, in relation to Greg Wasilewski, if the quarterly
operating results of Gains US are more than 20 per cent. below the equivalent
figure provided for in the Budget.



3.   CONDITIONS   3.1   Completion is conditional upon the fulfilment of each of
the Conditions as follows:



  (a)   One of the following having occurred:



  (i)   the Buyer having received written confirmation from the German Federal
Cartel Office (GFCO), insofar as the proposed transaction must be notified in
accordance with section 39 of the Act Against Restraints on Competition, that
the conditions for a prohibition in section 36 paragraph 1 of the Act against
Restraints on Competition are not fulfilled and the proposed merger may
therefore be consummated; or     (ii)   if no such confirmation described in
paragraph (i) above is received, the time limit (of one month from receipt of
the complete notification) as laid down in section 40 paragraph 1 of the Act
Against Restraints on Competition having expired without the Buyer or the Seller
having been notified by the GFCO that it has entered into an examination of the
sale and purchase hereunder;



  (b)   Gains HK obtaining a Public non-exclusive Telecommunications Service
Licence issued by the Telecommunications Authority in Hong Kong under the
Telecommunications Ordinance (Cap. 106), permitting Gains HK to, inter alia,
possess, establish, use and maintain means of telecommunications in Hong Kong
for the provision of external telecommunications services to the public in Hong
Kong.     (c)   The making of a notification to the Info-Communications
Development Authority as required by condition 24.2 of Gains Singapore’s
Services-Based Operator Individual Licence granted under section 5 of the
Telecommunications Act 1999.     (d)   The Companies having obtained from the
FCC such consents, approvals and waivers shall be obtained by Final Order),
necessary (in the reasonable opinion of the Buyer) for the execution, delivery
and performance of this agreement; provided however, that with respect to the
initial order of the FCC relating to the FCC Transfer of Control Application,
the receipt of the initial order shall be deemed to satisfy the

-12-



--------------------------------------------------------------------------------



 





      condition set forth in this clause 3.1(d) with respect to the FCC Transfer
of Control Applications (notwithstanding the fact that a final Order has not yet
been received) if: such initial order shall have been granted without any
condition or qualification which is materially adverse to the Buyer or to the
operation of the business of the Companies (as they are presently proposed to be
operated); and either no objection, opposition, petition or appeal or other
filing raising issues concerning the applications (an “Opposition”) shall have
been filed, or in the event an Opposition has been filed, such filing is not
likely, in the reasonable opinion of the FCC counsel (with recognised expertise
in Federal communications law) of the Buyer, to lead to the denial or
designation for a hearing of such applications, or to the imposition of any
condition or qualification materially adverse to the operation of the business
of the Companies as it is presently proposed to be operated.     (e)   The
making of notifications and the obtaining in form and substance reasonably
satisfactory to the parties hereto of all such consents or clearances as are
necessary or as are considered appropriate by both parties under any merger
control rules of any state or jurisdiction which the Buyer reasonably considers
may be applicable to any part of the transaction contemplated by this agreement
and the making of any other notifications and the granting in terms reasonably
satisfactory to the parties hereto of any other consents, approvals.
authorisations or clearances which are required from any government,
governmental or regulatory bodies, agencies or authorities or from any
supranational agency or authority and which, in the reasonable opinion of the
Buyer, are necessary or desirable for Completion.     (f)   All of the Shares
shall have been made available by the Seller to the Buyer, free and clear of any
Encumbrances, for the simultaneous purchase of the Gains UK Shares and the Gains
US Shares by GAC and of the Gains HK Shares by GAAC; and     (g)   the Seller as
legal and beneficial owner assigning and transferring to the Buyer with full
title guarantee all of the intellectual property rights arising and/or
subsisting in jurisdictions outside of Asia in the Orion Software as used by the
Group prior to the Completion Date for the remainder of the term during which
the said rights and any renewals or extensions thereof shall subsist.



3.2   The Buyer may by notice in writing to the Seller waive any of the
Conditions contained in paragraphs (b), (d), (e), (f) and (g) of clause 3.1 in
whole or in part.   3.3   The Seller undertakes to use reasonable endeavours to
procure the fulfilment of the Conditions set out in paragraphs (b), (c), (d),
(e), (f) and (g) of clause 3.1 and the Buyer agrees to give the Seller
reasonable assistance, at the Seller’s cost, to procure such fulfilment by 30
April 2003. The Buyer undertakes to use reasonable endeavours to procure the
fulfilment of the Conditions set out in paragraphs (a) and (c) of clause 3.1,
and the Seller agrees to give the Buyer reasonable assistance to procure and
fulfilment, by 30 April 2003.   3.4   If all of the Conditions (save for those
compliance with which has been waived in accordance with the terms of this
agreement) have not been fulfilled on or before 5.30 pm (London time) on 30
April 2003 this agreement shall terminate with effect from that date.   3.5   If
this agreement terminates in accordance with clause 3.4 then the obligations of
the parties shall automatically terminate save that the rights and liabilities
of the parties which have

-13-



--------------------------------------------------------------------------------



 





    accrued prior to termination shall continue to subsist including those under
clauses 11, 13 and 16 to 23 (inclusive).   3.6   6 The Seller shall keep the
Buyer advised of the progress towards the satisfaction of their obligations
under clause 3.3 (and vice versa).   4.   PERIOD TO COMPLETION   4.1   The
Seller undertakes with the Buyer to procure that each Group Company shall:



  (a)   operate its business and activities in their usual course and in such a
manner between today’s date and the Completion Date as to ensure that no act or
event shall occur during that period which would be reasonably expected to
result in a breach of the Warranties upon their repetition immediately prior to
Completion; and     (b)   comply with each of the undertakings set out in
schedule 5.



4.2   Pending Completion the Buyer and any person authorised by it shall be
given reasonable access to the London Property and in relation to any other
property from which the business of any Group Company operates shall be given
the same rights of access as are available to Seller, and to all the books and
records of each Group Company and the directors and employees of each Group
Company shall be instructed to give promptly all such information and
explanations as the Buyer or any such person may reasonably request.   4.3   If:



  (a)   there is any breach or non-fulfilment by the Seller of any of its
obligations hereunder required to be performed and satisfied by it on or prior
to the Completion Date; or     (b)   between the date of this agreement and
Completion there is any material adverse change (or additional facts or
circumstances become known to or are disclosed to the Buyer that, if they had
related to events occurring between the date of this agreement and Completion
would have constituted a material adverse change) in the business, operations,
assets, liabilities, position (financial, trading or otherwise) profits or
prospects of the Group or any event or circumstance that may result in such a
material adverse change



    then in any such case the Buyer shall be entitled (in addition and without
prejudice to any other rights or remedies it may have against the Seller under
this agreement or otherwise) to elect by notice in writing to the Seller not to
complete the purchase of the Shares, in which event this agreement shall
automatically terminate save that the rights and liabilities of the parties
which have accrued prior to termination shall continue to subsist including
those under clauses 11, 13 and 16 to 23 (inclusive).   4.4   The Seller
undertakes to the Buyer that it will disclose forthwith in writing to the Buyer
any matter or thing which may arise or become known to it after the date hereof
which is inconsistent with any of the Warranties.   4.5   The Seller undertakes
to the Buyer that it will secure at the Seller’s cost assignments from Madge
Networks Limited or Madge Networks N.V., as applicable, of all trade marks (be

-14-



--------------------------------------------------------------------------------



 





    they registered or unregistered) free from any Encumbrance subsisting
anywhere in the world which are owned by Madge Networks Limited or Madge
Networks N.V., as applicable, and/or any of its subsidiaries or holding
companies in the Gains name and associated logos as used in the business of any
Group Company prior to Completion so that the trade marks are assigned to Gains
UK by way of the Trade Mark Assignment. The Seller further undertakes that it
will procure changes to proprietary details at the relevant domain name
registries for the domain names ‘gains.com’ and all other domain names featuring
the expression ‘Gains’ which the Seller or a member of the Seller’s Group holds
or has a contractual right to so that GAC becomes the named proprietor at the
relevant registry and can take operational control of the domain names at
Completion.   4.6   Notwithstanding anything contained herein to the contrary,
the Seller shall at all times prior to the Completion Date retain control over
the policies, assets, ownership, and operation of the Gains US, including,
without limitation, authority with respect to (a) personnel matters associated
with the Company’s operation, (b) financial affairs of the Company, and (c) all
FCC licensing and authorisation matters.   5.   COMPLETION; CERTAIN COVENANTS  
5.1   Completion shall take place at the offices of the Buyer’s Solicitors on
the date on which all of the Conditions shall have been fulfilled or waived, or
such other date as is determined by mutual agreement between the Buyer and the
Seller, but in no event later than 30 April 2003 without the Buyer’s consent.  
5.2   On Completion the Seller shall deliver to, or shall procure the delivery
to, or, if the Buyer shall so agree, make available to the Buyer, unless the
Buyer waives such delivery in writing:



  (a)   transfers in common form, or the equivalent in the relevant
jurisdiction, relating to all the Shares duly executed in favour of GAC or GAAC,
as appropriate, (or as either may direct);     (b)   share certificates relating
to the Shares;     (c)   any waivers or consents by members of any Group Company
or other persons which the Buyer has specified prior to Completion in the agreed
terms so as to enable GAC or its nominees to be registered as the holders of the
Gains US Shares and the Gains UK Shares and GAAC or its nominees to be
registered as the holders of the Gains HK Shares and any shares of the
Subsidiaries;     (d)   resignations in the agreed terms duly executed as deeds
of all the directors and the secretary of any Group Company (other than Phillip
Lines, Greg Wasilewski and Damian Hart) from their offices as director or
secretary of and their employment with any Group Company containing a
confirmation that they have no claims (whether statutory, contractual or
otherwise) against any Group Company for compensation for loss of office or
termination of employment or for unpaid remuneration or otherwise together with
delivery to the Buyer of all property of any Group Company in their possession
or under their control;     (e)   the common seals, certificates of
incorporation and statutory books, share certificate books and cheque books of
each Group Company where applicable;

-15-



--------------------------------------------------------------------------------



 





  (f)   the Tax Deeds duly executed by the Seller and Tullett plc as guarantor;
    (g)   the Transitional Services Agreement duly executed by Tullett plc;    
(h)   the Tullett Supplier Agreement duly executed by Tullett plc;     (i)   the
Totan Services Agreement duly executed by Totan Information Technology Co.
Limited;     (j)   the Trade Mark Assignment duly executed by Tullett;     (k)  
the Totan Preferred Supplier Agreement duly executed by Totan Information
Technology Co. Limited     (l)   to the extent not in the possession of any
Group Company, all books of account or references as to customers and/or
suppliers and other records and all insurance policies belonging to and in any
way relating to or concerning the businesses of any Group Company;     (m)   to
the extent not in the possession of any Group Company, all licences, consents,
permits and authorisations obtained by or issued to any Group Company or any
other person in connection with the business carried on by any of them and such
contracts, deeds or other documents (including assignments of any such licences)
as shall have been required by the Buyer’s Solicitors prior to the date hereof;
    (n)   duly executed transfers of each share in the Subsidiaries not
registered in the name of any Group Company in favour of the GAAC (or as it may
direct);     (o)   share certificates or an indemnity for lost share certificate
in a form reasonably satisfactory to the Buyer relating to all of the issued
shares in the capital of each of the Subsidiaries;     (p)   a deed of release
in the agreed terms duly executed as a deed, in a form satisfactory to the
Buyer, releasing each Group Company and their respective officers and employees
from any liability whatsoever (actual or contingent) which may be owing to the
Sellers Group by any Group Company, which shall include any Intra-Group
Indebtedness, due to be paid or, as the case may be, repaid pursuant to clause
5.5 below; and     (q)   an assignment (to the extent it is capable of
assignment) (and shall procure that its representatives, agents and advisers
shall assign) to the Buyer in the agreed terms of the benefit of any
confidentiality undertakings given to the Seller by any person within the last
two years in relation to a sale or potential sale by the Seller of the Company
or its assets and undertakings.



5.3   At or prior to Completion (and prior to the taking effect of the
resignations of the directors referred to in clause 5.2(d) above) the Seller
shall procure the passing of board resolutions of each Group Company:

-16-



--------------------------------------------------------------------------------



 





  (a)   sanctioning for registration (subject where necessary to due stamping)
the transfers in respect of the Shares and any shares to which clause 5.2(o)
refers; and     (b)   authorising the delivery to the Buyer of share
certificates in respect of the Shares and any shares to which clause 5.2(o)
refers.



5.4   The Seller hereby covenants to deliver to the Buyer, at or prior to
Completion, the management accounts for each Group Company for the period
beginning 1 January 2003 and ending on 31 January 2003.



5.5 (a)   On Completion, to the extent that there is any Intra-Group
Indebtedness owed that is not the subject of an Adjustment:



  (i)   by the Seller’s Group to any member of the Group as at Completion, the
Seller shall pay or, as the case may be, repay (or procure that the relevant
member or members of the Seller’s Group shall pay or, as the case may be, repay)
such Intra-Group Indebtedness by way of telegraphic transfer of funds to such
account as the Buyer shall have previously notified to the Seller in writing;  
  (ii)   by the Group to any member of the Seller’s Group as at Completion, the
Seller shall pay, or procure the repayment by, the Group to the relevant member
of the Seller’s Group of such Intra-Group Indebtedness by way of telegraphic
transfer of funds to such account as the Buyer shall have previously notified to
the Seller.



  (b)   If the Seller does not pay or, as the case may be repay, or (in the case
of any Intra-Group Indebtedness included as an Adjustment, fund additional cash
pursuant to clause 6.1(ii) in respect of such Adjustment, in an amount
sufficient to permit immediate payment or repayment of) all or part of the
outstanding Intra-Group Indebtedness pursuant to paragraph (a) above then (in
addition and without prejudice to any other rights or remedies the Buyer may
have against the Seller) the Seller hereby undertakes to indemnify the Buyer
and/or any member of the Buyer’s Group against such unpaid sum representing
outstanding Intra-Group Indebtedness.



5.6   The Seller shall procure that at Completion:



  (a)   there are repaid all sums (if any) owing to any Group Company by the
directors of any Group Company or any of their connected persons except those
arising in the ordinary course of trade and whether or not such sums are due for
repayment;     (b)   so far as they are able, each Group Company is released
from any guarantee, indemnity, bond, letter of comfort or Encumbrance or other
similar obligation given or incurred by it which relates in whole or in part to
debts or other liabilities or obligations, whether actual or contingent, of any
person other than a Group Company;



  and prior to such repayment or release the Seller undertakes to the Buyer
and/or any member of the Buyer’s Group (on behalf of themselves and as trustee
on behalf of each Group Company) to keep each Group Company fully indemnified
against any failure to make any

-17-



--------------------------------------------------------------------------------



 





  such repayment or any liability arising under any such guarantee, indemnity,
bond, letter of comfort or Encumbrance.



5.7 (a)   On Completion, to the extent there is any Group Indebtedness (but
excluding Intra-Group Indebtedness) owed to any person, the Seller shall pay or
as the case may be, repay such Group Indebtedness other than the Agreed Loan
prior to Completion; and



  (a)   If the Seller does not pay or, as the case may be repay, all or part of
such Group Indebtedness pursuant to paragraph (a) above then (in addition and
without prejudice to any other rights or remedies the Buyer may have against the
Seller) the Seller hereby undertakes to indemnify the Buyer and/or any member of
the Buyer’s Group against such unpaid sum representing outstanding Group
Indebtedness.



5.8   Upon compliance by the Seller with the provisions of clauses 5.2, 5.3,
5.4, 5.5, 5.6 and 5,7 GAC and/or GAAC, as appropriate, shall:



  (a)   provide for the transfer by CHAPS of £6,000,000 together with interest
thereon at the Agreed Rate computed from the date of this agreement to the
Completion Date, both dates exclusive, on the basis of the actual number of days
elapsed and a 365 day year to the Seller’s Solicitors at Barclays Bank plc, of
Pall Mall Branch, I Pall Mall East, London SW1 5AX, Sort Code 20-65-82, Account
No.50089753;     (b)   deliver to the Seller’s Solicitors counterparts of the
Tax Deeds, the Tullett Supplier Agreement, the Transitional Services Agreement
if delivery of the same shall have been procured by the Seller, the Totan
Services Agreement and the Totan Preferred Supplier Agreement duly executed by
it;     (c)   use reasonable endeavours to procure that the Seller is released
from any guarantee, indemnity, bond, letter of comfort or Encumbrance or other
similar obligation given or incurred by it which relates in whole or in part to
debts or other liabilities or obligations, whether actual or contingent, of any
Group Company (other than liabilities of any Group Company in respect of which
the Buyer is entitled to an indemnity hereunder from the Seller); and the Buyer
shall indemnify the Seller in respect of any claims made against it arising from
any such guarantee, indemnity, bond, letter of comfort or Encumbrance or other
similar obligation from Completion until such releases are obtained; and     (d)
  deliver to, or shall procure the delivery to, the Seller an undertaking
executed by the Buyer’s sole shareholder whereby such sole shareholder agrees to
take all action necessary from time to time to maintain that one director
nominated by Tullett plc shall be elected to the membership of the Buyer’s board
of directors or similar body until the earlier of (i) the Earn-Out Consideration
Payment Date or (ii) the commencement of proceedings to settle any dispute
between the Buyer and the Seller regarding the Earn-Out Consideration (whether
pursuant to the dispute resolution provisions of this agreement or otherwise).



5.9   If in any respect the obligations of the Seller (or Buyer) are not
complied with on Completion the party not in default may proceed to Completion
so far as practicable (without prejudice to its rights hereunder) by means of a
notice to that effect in writing served on the other.

-18-



--------------------------------------------------------------------------------



 





5.10   The Seller acknowledges that, immediately following Completion or the
service of any notice under clause 5.8 above until such time as the transfer(s)
of the Shares have been registered in the register of members of the Companies,
the Seller will hold those Shares registered in its name on trust for and as
nominee for the Buyer or its nominees and undertakes to hold all dividends and
distributions and exercise all voting rights available in respect of those
Shares in accordance with the directions of the Buyer or its nominees and if the
Seller is in breach of the undertakings contained in this clause the Seller
irrevocably authorises the Buyer to appoint some person or persons to execute
all instruments or proxies (including consents to short notice) or other
documents which the Buyer or its nominees may reasonably require and which may
be necessary to enable the Buyer or its nominees to attend and vote at general
meetings of the Company and to do any thing or things necessary to give effect
to the rights contained in this clause.   5.11   The Seller shall, as soon as
reasonably practicable after the date hereof arrange for the preparation of the
2002 Accounts, provided that the Buyer gives such access to the relevant books,
records and premises as is reasonably required for such audit to be carried out.
  5.12   The Buyer:



  (a)   shall, as soon as reasonably practicable after Completion, put in place
an incentive plan for Phillip Lines, Damian Hart and Greg Wasilewski based on,
primarily, the Companies achieving such 2003 EBITDA results as would require the
Earn-Out Consideration to be paid pursuant to clause 2.3(c); and     (b)  
hereby agrees that the Seller may, with the consent of the Buyer (not to be
unreasonably withheld), put in place an incentive plan for certain senior
executives of the Companies, the identity of which shall be agreed between the
Buyer and the Seller, based on the Companies achieving such 2003 EBITDA results
as would require the Earn-Out Consideration to be paid pursuant to clause
2.3(c).



6.   BALANCE SHEET ADJUSTMENTS   6.1   The Seller hereby undertakes to procure
that at or prior to Completion, with respect to each of the Adjustments, either
(i) such Adjustment is effected or (ii) an amount of additional cash is
contributed or caused to be contributed by the Seller to one or more of the
Companies (in the form of equity) sufficient to permit such Company or Companies
to effect such Adjustment immediately following Completion.   6.2   If, prior to
Completion, the Seller proposes any changes to any line item on the Accounts
Date Balance Sheet, the Seller shall provide the Buyer with as much detail as is
reasonably practicable as to the reasons therefor. The Buyer may agree, in its
sole discretion, to accept any or all such changes as additional Adjustments.  
6.3   If at any time after the Completion Date and up to and including 31 March
2004, the Buyer reasonably believes that there has been any error, omission or
misstatement in any of the individual line items in the Accounts Date Balance
Sheet (each, a “Proposed Error”), it shall provide notice in writing to the
Seller giving reasonable details as to the nature and quantum of such Proposed
Error.

-19-



--------------------------------------------------------------------------------



 





  (a)   The Seller shall notify the Buyer within 10 Business Days of receipt of
such notice whether or not it accepts the Proposed Error for purposes of this
clause 6.     (b)   If the Seller notifies the Buyer that it does not accept
such Proposed Error:



  (i)   it shall, at the same time, set out in a notice in writing its reasons
in full for such non-acceptance and deliver a copy of such notice to the Buyer;
and     (ii)   the parties shall use all reasonable endeavours as promptly as
practicable to meet and discuss the objections of the Seller and to reach
agreement upon the Proposed Error.



  (c)   If the Seller is satisfied with the Proposed Error or if the Seller
fails to notify the Buyer of its non-acceptance of the Proposed Error within the
10 Business Day period referred to in clause 6.3(a), then such Proposed Error
shall be deemed accepted by the Seller for the purposes of this agreement.    
(d)   If the Seller and the Buyer do not reach agreement within 10 Business Days
of the Seller’s notice of non-acceptance pursuant to clause 6.3(b) then the
Proposed Error in dispute and in respect of which full details have been
provided by the Seller to the Buyer at the time that it notified the Buyer that
it does not accept the Proposed Error in accordance with clause 6.3(b) (and only
those) shall be referred, on the application of either party, for determination
by an independent firm of internationally recognised chartered accountants to be
agreed upon by the Seller and the Buyer or, failing agreement, to be selected,
on the application of either the Seller or the Buyer, by the President for the
time being of the Institute of Chartered Accountants in England and Wales or his
duly appointed deputy. The following provisions shall apply to such
determination:



  (i)   the Buyer and/or the Buyer’s accountants and the Seller and/or the
Seller’s selected accountants shall each promptly prepare a written statement on
the matters in dispute which (together with the relevant documents) shall be
submitted to such independent firm for determination;     (ii)   in giving such
determination, the firm shall state what adjustments (if any) are necessary to
the Accounts Date Balance Sheet in respect of the matters in dispute in order to
comply with the requirements of this agreement;     (iii)   any such firm shall
act as an expert (and not as an arbitrator) in making any such determination
which shall be final and binding on the parties (in the absence of manifest
error);     (iv)   each party shall bear the costs and expenses of all counsel
and other advisers, witnesses and employees retained by it and the costs and the
expenses of the independent firm of accountants shall be borne between the
Seller and the Buyer in such proportions as the firm shall in its discretion
determine or, in the absence of any such determination, equally between the
Seller and the Buyer.

-20-



--------------------------------------------------------------------------------



 





6.4   If at any time after the Completion Date and up to and including 31 March
2004, the Seller reasonably believes that there has been any material Proposed
Error which the Buyer has not notified it of pursuant to clause 6.3, the Seller
shall provide notice in writing to the Buyer giving reasonable details as to the
nature and quantum of such Proposed Error and clause 6.3 (a) — (d) shall apply,
mutatis mutandis.   6.5   Any Proposed Errors agreed (or deemed to be agreed) in
accordance with the procedures set out in this clause 6.5 (each, an “Agreed
Error”) (which, for the avoidance of doubt may be a negative or positive on any
line item in the Accounts Date Balance Sheet) shall be set off against each
other and, subject to clause 6.6, the Buyer and the Seller hereby agree that any
sum (positive or negative) so calculated will be added or subtracted, as the
case may be, from the payment to be made by the Buyer to the Seller on the
Deferred Consideration Date or the Earn-Out Consideration Date as applicable or
at any time thereafter any sum that is the subject of an Agreed Error shall be
payable by the relevant party to the other within five Business Days of its
determination pursuant to this clause 6.   6.6   If at any time after Completion
the sum of the aggregate Agreed Errors exceeds £250,000 (positive or negative)
the party owing such amount undertakes to remit such sum to the other within 5
Business Days of the determination of the Agreed Errors, which sum shall be
excluded from the calculation set out in 6.5.   6.7   Subject to any rule of law
or any regulatory body or any provision of any contract or arrangement entered
into prior to the date of this agreement to the contrary, the Seller shall
procure that each member of the Seller’s Group shall, and the Buyer shall
procure that the Group shall, promptly provide each other, their respective
advisers, the independent firm of chartered accountants appointed pursuant to
this clause 6 to evaluate the Proposed Errors with all information (in their
respective possession or control) relating to the operations of the Seller’s
Group and/or the Group, as the case may be, including access at all reasonable
times to all Seller’s Group and Group employees, books and records, and all
co-operation and assistance, as may in any such case be reasonably required to:



  (a)   enable the production of the Accounts Date Balance Sheet; and     (b)  
enable any independent firm of chartered accountants appointed pursuant to this
clause 6 to evaluate the Proposed Errors.



    The Seller and the Buyer hereby authorise each other, their respective
advisers and the independent firm of chartered accountants appointed pursuant to
this clause 6 to take copies of all information which they have agreed to
provide under this clause 6.7.   6.8   In the event that prior to the Deferred
Consideration Payment Date the Buyer shall have given notice to the Seller of a
claim or claims under the Warranties and/or the Tax Deeds then the following
provisions shall at the sole option of the Buyer apply:



  (a)   to the extent that any such claim or claims shall have been settled (in
accordance with clause 6.9) but shall not have been paid by or on behalf of the
Seller prior to the Deferred Consideration Payment Date, the Buyer shall be
entitled to treat its obligations hereunder to satisfy the Deferred
Consideration Payment to the Seller as being reduced pro tanto by the amount, to
the extent settled, of such claim or claims;

-21-



--------------------------------------------------------------------------------



 





  (b)   to the extent that any such claim or claims shall not have been settled,
then on receipt by the Buyer prior to the Deferred Consideration Payment Date of
an opinion of a Queen’s Counsel (instructed in accordance with clause 6.11) to
the effect that on the balance of probabilities the Buyer will recover in
respect of the claim or claims aforesaid, the Buyer shall be entitled to
transfer the amount claimed by the Buyer pursuant thereto into the Escrow
Account. Following settlement of the claim, the Seller shall be entitled to
receive the amount, if any, settled in its favour, together with interest
thereon at the Agreed Rate in respect of the period from the Deferred
Consideration Payment Date down to the date of payment (which amount shall be
payable in cash within seven days of such settlement) and the Buyer shall be
entitled to the balance, if any, remaining in the Escrow Account.



6.9   A claim shall be regarded as settled for the purposes of clause 6.8 if
either:



  (a)   the Seller and the Buyer (or their respective solicitors) shall so agree
in writing; or     (b)   a court has awarded judgment in respect of the claim
and no right of appeal lies in respect of such judgment or the parties are
debarred whether by the passage of time or otherwise from exercising any such
right of appeal.



6.10   For the avoidance of doubt nothing contained in clause 6.8 shall
prejudice the right of the Buyer to recover against the Seller otherwise than
pursuant to clause 6.8 or to make any claim against the Seller under the
Warranties and/or the Tax Deeds whether before or after the Deferred
Consideration Payment Date whether in accordance with the procedure specified in
clause 6.8 or otherwise.   6.11   For the purposes of clause 6.8(b) the Buyer
shall have the sole right, but after reasonable consultation with the Seller, to
select the Queen’s Counsel to be instructed. The Queen’s Counsel shall be
instructed jointly by the Buyer’s Solicitors and the Seller’s Solicitors and the
Buyer’s Solicitors shall, in the first instance, provide the Seller’s Solicitors
with instructions to Counsel for their approval (such approval not to be
unreasonably withheld or delayed). In the event that the Seller’s Solicitors
fail to approve or amend such instructions without good cause within 20 Business
Days of the date of receipt of the same, or unreasonably withhold or delay their
approval thereto, the Buyer’s Solicitors shall be entitled to instruct Queen’s
Counsel without further reference to the Seller’s Solicitors.   6.12   If the
opinion of the Queen’s Counsel is required by the Buyer and such Queen’s Counsel
decides that on the balance of probabilities the Buyer will recover in respect
of the claim or claims, the costs of such Queen’s Counsel shall be deducted from
the Deferred Consideration Payment otherwise due to the Seller. However, if the
Queen’s Counsel decides that on the balance of probabilities the Buyer will not
so recover, the costs of such Queen’s Counsel shall be borne by the Buyer.   7.
  WARRANTIES, INDEMNIFICATION AND CONTRIBUTIONS   7.1   1 The Seller hereby
warrants to the Buyer in the terms of the Warranties. The parties hereby agree
that the Seller will repeat the Warranties immediately prior to Completion.  
7.2   Any information supplied by or on behalf of any Group Company to or on
behalf of the Seller in connection with the Warranties, the Disclosure Letter or
otherwise in relation to the

-22-



--------------------------------------------------------------------------------



 





    business and affairs of any Group Company shall not constitute a
representation or warranty or guarantee as to the accuracy thereof by any Group
Company and the Seller undertakes to the Buyer and each Group Company (and their
respective directors, officers, employees, agents and advisers) that they will
not bring any and all claims which either of them might otherwise have against
any Group Company or any of their respective directors, officers, employees,
agents or advisers in respect thereof.   7.3   Each of the Warranties shall be
construed as a separate warranty, and (unless expressly provided to the
contrary) shall not be limited by the terms of any of the other Warranties or by
any other term of this agreement.   7.4   The liability of the Seller under the
Warranties shall be limited only if and to the extent that the limitations
referred to in schedule 4 apply.   7.5   No information relating to the Group of
which the Buyer has knowledge (actual or constructive) and no investigation by
or on behalf of the Buyer shall prejudice any claim by the Buyer under the
Warranties or reduce any amount recoverable thereunder.   7.6   Each of the
parties irrevocably and unconditionally agrees that it will not (and will
procure that no member of its respective group will) bring any claim or other
action (including a claim for contribution under the Civil Liability
(Contributions) Act 1978) of whatever nature and which exists now or may exist
in the future and whether known or not known to it at the date hereof and
whether in relation to a matter which is past, present or future and in respect
of negligence or otherwise (“Claim”) against any professional advisers of the
other party in relation to any matter arising (directly or indirectly) out of or
in connection with this agreement and/or any Transaction Document. To the extent
that any such Claim exists (if any and without prejudice to the aforesaid), each
of the parties irrevocably and unconditionally waives the right to bring any
form of claim against or recover any sums from any of the other party’s
professional advisers in relation to any Claim and unconditionally and
irrevocably releases the other party’s professional advisers from any liability
in respect of any such Claim. It is intended that any relevant professional
adviser shall be entitled to the benefit of the undertakings, releases and
waivers provided for in this clause for the purpose of, inter alia, the
Contracts (Rights of Third Parties) Act 1999.

Nothing in this clause shall exclude or limit liability in respect of Claims
arising directly out of any statements made fraudulently or arising as a direct
result of wilful concealment by such professional advisers.   7.7   The Seller
shall indemnify and keep indemnified at all times the Buyer, the Buyer as
trustee for the Group and any successors and assignees of the Buyer against, and
shall hold them harmless from, any loss, liability, third-party claim, damage,
penalty, judgment or expense (including without limitation any application fees
and reasonable legal fees and expenses) arising from (i) any failure on the part
of the Seller to comply with its obligations under clause 6.1; (ii) any failure
on the part of the Seller to make full provision or reserve for or disclose all
liabilities (including all actual or contingent liabilities to Tax) of the
Company whether actual, contingent or otherwise as at the Accounts Date in the
Accounts Date Balance Sheet; (iii) any payments made by the Companies from the
period beginning 1 January 2003 up to and including the Completion Date to or
for the account of a member of the Seller’s Group, other than payments made
pursuant to the provisions of clause 6 or to settle amounts resulting from the
ordinary and proper course of trading that are not otherwise

-23-



--------------------------------------------------------------------------------



 





    prohibited under this agreement. The parties hereby agree that a claim shall
not be brought by the Buyer under this clause 7.7 after the later of 31 March
2004 and the date on which the audit of the accounts of the Group as at and for
the financial period ended on 31 December 2003 is completed.   7.8   The Seller
shall indemnify and keep indemnified at all times the Buyer, the Buyer as
trustee for the Group and any successors and assignees of the Buyer against, and
shall hold them harmless from, all costs, expenses, claims, demands, awards,
losses, damages and liabilities (including VAT and any other taxes thereon)
incurred, suffered or paid by or made against the Buyer or the Group as a result
any debt arising under section 75 of the Pensions Act 1995.   7.9   The Seller
shall indemnify and keep indemnified at all times the Buyer, the Buyer as
trustee for the Group and any successors and assignees of the Buyer from and
against, and shall hold them harmless from, all claims, damages, losses and
expenses including but not limited to reasonable legal fees arising from any
claim that any use by the Buyer and the Group (both before and after the
Completion Date) and their permitted licensees of any trademarks (including
without limitation any brands, trade names, logos and get-up) to the extent and
in the territories in which they were used in the business of the Group prior to
the Completion Date, infringes the rights of any third party. Furthermore, the
Seller shall indemnify and keep indemnified the Buyer in respect of the costs of
and expenses associated with the procurement of assignments of the registered
and unregistered rights in the trade marks comprising the Gains name and
associated logos as used in the business of the Group in various jurisdictions
throughout the world prior to the Completion Date to the extent the Trade Mark
Assignment does not vest title in said trade marks in GAC. For the avoidance of
doubt the indemnity set out above shall be without prejudice to the Seller’s
obligation to deliver the executed Trade Mark Assignment in accordance with
clause 5.2 (j).   7.10   The Seller shall indemnify and keep indemnified at all
times the Buyer, the Buyer as trustee for the Group and any successors and
assignees of the Buyer against, and shall hold them harmless from, any loss,
liability, third-party claim, damage, penalty, judgement or expense (including
any application fees and reasonable legal fees and expenses) arising from any
failure on the part of the Seller or any Group Company to obtain any permit,
licence, consent, approval, certificate, registration or other authorisation or
filing of a notification, report, form or assessment necessary, or to make any
required payments (including without limitation any payments to the US Universal
Service Funds or similar funds in other jurisdictions) in respect of any period
prior to Completion in any jurisdiction for the provision of such Group
Company’s telecommunications services or networks to its customers.   7.11   The
Seller shall indemnify and keep indemnified at all times the Buyer, the Buyer as
trustee for the Group and any successors and assignees of the Buyer against, and
shall hold them harmless from, all damages, losses, expenses, liabilities,
actions, claims and proceedings suffered or incurred by the Buyer or Group as a
result of any claim by Carr Futures Pte in respect of any act or omission of any
member of the Seller’s Group occurring prior to the Completion Date.   7.12  
The Seller shall indemnify and keep indemnified at all times, the Buyer, the
Buyer as trustee for the Group, and any successors and assignees of the Buyer
against, and shall hold them harmless from, any liability whatsoever arising on
or prior to the first anniversary of the Completion Date in connection with any
of the Properties, except for the London Property, in

-24-



--------------------------------------------------------------------------------



 





    so far as the Buyer continues to occupy or use such Properties in accordance
with past practice of the Seller and provided that the Buyer does not know such
practice to be unreasonable.   7.13   The parties agree that the liability of
the Seller under sub-clauses 7.7, 7.8, 7.9, 7.10, 7.11, and 7.12 shall be
limited as set out in paragraph 6 (Ceiling on Claims) of schedule 4 as if any
claims made under such sub-clauses were Claims.   7.14   The Buyer shall not be
entitled to recover more than once in respect of the same loss covered by any
part of this agreement or the Tax Deed.   7.15   The Buyer hereby warrants to
the Seller in the terms of the warranties set out in part 1 of schedule 11 and
the liability of the Buyer under such warranties (the “Buyer’s Warranties”)
shall be limited as set out in part 2 of schedule 11.   7.16   The Buyer shall
indemnify and keep indemnified at all times the Seller against, and shall hold
it harmless from, any liability it may suffer arising from the Call Option Deed.
The parties agree that the liability of the Buyer under this clause 7.15 shall
be limited as set out in part 2 of schedule 11.   8.   PROTECTION OF GOODWILL  
8.1   The Seller hereby undertakes to procure that (except as otherwise agreed
in writing with the Buyer) no member of the Seller’s Group will either directly
or indirectly and either solely or jointly with any other person (either on its
own account or as the agent of any other person) and in any capacity whatsoever:



  (a)   for a period of 3 years from Completion carry on or be engaged or
concerned or (except as the holder of shares in a listed company which confer
not more than five per cent. of the votes which can generally be cast at a
general meeting of the company) interested in a business which competes with the
type of business carried on by any member of the Group at Completion in the US,
the UK, Hong Kong, Singapore, Australia, Germany, France, Bermuda, Canada, or
Japan;     (b)   for a period of 3 years from Completion solicit or accept the
custom of any person in respect of goods or services competitive with those
supplied by any member of the Group during the period of 12 months prior to
Completion, such person having been a customer of the Company in respect of such
goods or services during such period;     (c)   for a period of 3 years from
Completion induce, solicit or endeavour to entice to leave the service or
employment of any member of the Group, any person who during the period of
12 months prior to Completion was an employee of any member of the Group
occupying a senior or managerial position and likely (in the opinion of the
Buyer) to be:



  (i)   in possession of confidential information relating to; or     (ii)  
able to influence the customer relationships or connections of         any
member of the Group; or

-25-



--------------------------------------------------------------------------------



 





  (d)   use any trade or domain name (including the expression “Gains” or any
colourable imitation thereof) or e-mail address used by any member of the Group
at any time during the 3 years immediately preceding the date of this agreement
or any other name intended or likely to be confused with any such trade or
domain name or e-mail address.



8.2   The Seller agrees that the undertakings contained in this clause 8 are
reasonable and are entered into for the purpose of protecting the goodwill of
the business of each member of the Group and that accordingly the benefit of the
undertakings may be assigned by the Buyer and its successors in title without
the consent of the Seller.   8.3   Each undertaking contained in this clause 8
is and shall be construed as separate and severable and if one or more of the
undertakings is held to be against the public interest or unlawful or in any way
an unreasonable restraint of trade or unenforceable in whole or in part for any
reason the remaining undertakings or parts thereof, as appropriate, shall
continue to bind the Seller.   8.4   If any undertaking contained in this clause
8 shall be held to be void but would be valid if deleted in part or reduced in
application, such undertaking shall apply with such deletion or modification as
may be necessary to make it valid and enforceable. Without prejudice to the
generality of the foregoing, such period (as the same may previously have been
reduced by virtue of this clause 8.4) shall take effect as if reduced by six
months until the resulting period shall be valid and enforceable.   8.5   If the
Buyer gives the Seller notice pursuant to clause 9.3 of the Tullett Supplier
Agreement of its intention to cease to procure the provision of services,
pursuant to such agreement, by reason of substantial cessation of the business
as carried on by the Group, then the undertakings contained in this clause 8
shall cease to have any effect from the date of such notice.   9.   CONFIDENTIAL
INFORMATION   9.1   The Seller shall:



  (a)   not, and shall procure that no other member of the Seller’s Group or any
director, officer or employee or adviser or agent of the Seller’s Group shall,
use or disclose to any person Confidential Information; and     (b)   use all
reasonable endeavours to prevent the use or disclosure of Confidential
Information by any person other than by members of the Buyer’s Group.



9.2   Clause 9.1 does not apply to:



  (a)   disclosure of Confidential Information to or at the written request of
the Buyer;     (b)   use or disclosure of Confidential Information required to
be disclosed by law, regulation, any revenue authority or the London Stock
Exchange, or the UK Listing Authority;

-26-



--------------------------------------------------------------------------------



 





  (c)   disclosure of Confidential Information to professional advisers for the
purpose of advising the Seller; or     (d)   Confidential Information which is
in the public domain other than due to a breach by the Seller of clause 9.1.



10.   REVERSIONER’S CONSENT       The following provisions shall apply in
relation to the London Property in respect of which the Reversioner’s Consent is
required:   10.1   Tullett shall forthwith and at Gains UK’s cost apply for and
use reasonable endeavours to obtain the Reversioner’s Consent as soon as
possible which if deemed appropriate by Tullett or if required by Gains UK shall
include commencing and pursuing the issue of a declaration from the court that
the Reversioner’s Consent is being unreasonably withheld (the “Declaration”) and
shall give Gains UK and the Buyer notice forthwith on obtaining the
Reversioner’s Consent.   10.2   Gains UK shall use all reasonable endeavours to
assist Tullett in obtaining the Reversioner’s Consent and in particular shall
promptly provide all such information as Tullett may require in relation to the
obtaining of the Reversioner’s Consent and such other information as the
landlord may be entitled to request under the terms of the Lease.   10.3  
Pursuant to the terms of the Lease Gains UK will enter into a direct covenant
with the Reversioner to observe and perform the terms of the Lease throughout
the remainder of the term and any statutory extension of it and/or provide such
additional security for the performance of the lessee’s covenants (whether by
way of guarantee, rent deposit, bank guarantee or otherwise) as the Reversioner
may reasonably require.   10.4   Gains UK shall on and from the Completion Date
be permitted to enter into occupation of the London Property as tenant at will.
  10.5   Gains UK shall from the Completion Date until completion of the
Underlease or determination of this agreement in so far as it relates to the
London Property and all other payments paid or payable by Tullett under the
Lease (whether by rescission or otherwise) or until it vacates the London
Property pursuant to any provision in this clause 10 be responsible for the
payment of all outgoings on the London Property (save that any rent, service
charge, insurance premium or other sums payable to the Reversioner shall be paid
by Gains UK to Tullett and Tullett shall promptly pay such sums to the
Reversioner) and observe and perform the covenants agreements conditions and
stipulations on the part of the lessee to be performed and observed under the
Lease and shall indemnify Tullett against any losses arising out of any breach
of these obligations.   10.6   The following further provisions shall apply in
relation to any period of occupation of the London Property by Gains UK prior to
completion of the Underlease:



  (a)   Tullett so far as it is lawfully able to do so shall permit Gains UK to
remain in occupation of the London Property which occupation shall continue as a
tenancy at will;

-27-



--------------------------------------------------------------------------------



 





  (b)   Gains UK shall not carry out any activity for which the consent of any
third party may be required without such consent being obtained or carry out any
such activity which would constitute a breach or non-observance of the covenants
and conditions in the Lease; and     (c)   The occupation shall be personal to
Gains UK.



10.7   If the Reversioner’s Consent shall be refused or shall not have been
obtained by the date falling nine months after the Completion Date, save that if
application for a Declaration has been made then the date falling nine months
after the Completion Date shall be postponed to two weeks after the date of the
Declaration whichever is the later, either party may provided that it has fully
complied with its obligations under clauses 10.1 and 10.2 above at any time
after such refusal or the expiry of such period as the case may be (and provided
the Reversioner’s Consent shall still not have been granted) by notice in
writing to the other party this clause 10 shall cease to have effect (and Gains
UK shall forthwith vacate the London Property) but without prejudice to any
rights or remedies which may by then have accrued to Tullett against Gains UK.  
10.8   If any landlord lawfully requests Tullett to terminate Gains UK’s
occupation or serves upon Tullett or Gains UK a writ or summons for possession
of the London Property on the ground of breach of covenant against parting with
possession or occupation thereof without such landlord’s consent Tullett and
Gains UK shall (unless either Tullett or Gains UK obtains advice from a leading
Counsel specialising in landlord and tenant law that any defence to the claim of
the relevant landlord would be unlikely to succeed) at all times at Gains UK’s
expense defend such proceedings on the ground that such consent has been
unreasonably withheld and such other grounds (if any) as may be reasonable in
the circumstances.   10.9   If pursuant to clauses 10.7 to 10.8 inclusive, Gains
UK is required to vacate the London Property, Tullett shall indemnify Gains UK
in respect of any Relocation Costs up to a maximum of £200,000 incurred by Gains
UK upon receiving proof that Gains UK has incurred each such Relocation Cost.  
11.   ANNOUNCEMENTS   11.1   No party shall disclose the making of this
agreement nor any other agreement referred to in this agreement (except those
mailers set out in the press release in the agreed terms and the customer,
client or supplier letters in the agreed terms and subject to clause 11) and
each party shall procure that each of its Related Persons and its professional
advisers shall not make any such disclosure without the prior consent of the
other party unless disclosure is:



  (a)   to its professional advisers; or     (b)   required by law or the rules
or standards of the London Stock Exchange or the Listing Rules of the UK Listing
Authority or the US Securities and Exchange Commission or the rules and
requirements of any other regulatory body and disclosure shall then only be made
by that party:



  (i)   after it has taken all such steps as may be reasonable in the
circumstances to agree the contents of such announcement with the other party
before making

-28-



--------------------------------------------------------------------------------



 





      such announcement and provided that any such announcement shall be made
only after notice to the other party/parties; and     (ii)   to the person or
persons and in the manner required by law or the London Stock Exchange, the
Panel on Takeovers and Mergers or the UK Listing Authority or the US Securities
and Exchange Commission or such other regulatory body or as otherwise agreed
between the parties.



11.2   The restrictions contained in clause 11.1 shall apply without limit of
time and whether or not this agreement is terminated.   12.   ASSIGNMENT   12.1
  This agreement is personal to the parties and accordingly subject to clause
12.2 no party without the prior written consent of the other shall assign,
transfer or declare a trust of the benefit of all or any of any other party’s
obligations nor any benefit arising under this agreement or the Tax Deeds.  
12.2   The Buyer may (without the consent of the Seller) assign to any member of
the Buyer’s Group or to any party exercising the Call Option Deed, the benefit
of all or any of the Buyer’s obligations or any benefit it enjoys under this
agreement or the Tax Deeds and the Buyer shall be fully released from any
obligations so assigned, it being understood that the Seller shall have no
greater liability to any assignee under this agreement or the Tax Deeds than it
would have had to the original party to this agreement; and       The Seller, as
from the Completion Date, hereby assigns all of its rights and obligations or
any benefit it enjoys under the Call Option Deed to GAC, and GAC hereby agrees
to accept such assignment as from the Completion Date.   12.3   The sale or
transfer of all or part of the business of any member of the Group to any member
of the Buyer’s Group shall not affect the liability of the Seller under any
provision of this agreement whatsoever.   12.4   The Buyer may disclose to a
proposed assignee information in its possession relating to the provisions of
this agreement, the negotiations relating to this agreement, the subject matter
of this agreement and the other party which it is necessary to disclose for the
purposes of the proposed assignment, notwithstanding the provisions of clause 12
provided that such disclosure shall be made only after notice has been given to
the other party of the identity of the proposed assignee.   13.   COSTS      
Unless expressly otherwise provided in this agreement each of the parties shall
bear its own legal, accountancy and other costs, charges and expenses connected
with the sale and purchase of the Shares.   14.   EFFECT OF COMPLETION

-29-



--------------------------------------------------------------------------------



 





14.1   The terms of this agreement (insofar as not performed at Completion and
subject as specifically otherwise provided in this agreement) shall continue in
force after and notwithstanding Completion.



14.2   The remedies of the Buyer in respect of any breach of any of the
Warranties shall continue to subsist notwithstanding Completion.   15.   FURTHER
ASSURANCES   15.1   Following Completion the Seller shall from time to time
forthwith upon request from the Buyer at the Seller’s expense do or procure the
doing of all acts and/or execute or procure the execution of all such documents
in a form reasonably satisfactory to the Buyer for the purpose of vesting in
the:



  (a)   Buyer the full legal and beneficial title to the:



  (i)   Shares and otherwise giving the Buyer the full benefit of this
agreement; and     (ii)   Intellectual Property used by the Company except where
such Intellectual Property is the subject of licences to the Company as at the
date hereof; and



  (b)   Company title to the London Property in accordance with paragraph 18.3
of schedule 3 or insofar as any consent or licence may be required by reason of
the transactions set out in this agreement or otherwise to enable any of the
Properties to continue to be vested with title as aforesaid in the Company when
under the ownership or control of the Buyer or other person being entitled for
the time being to the benefit of the Warranties.



16.   ENTIRE AGREEMENT       Each party acknowledges and agrees with the other
parties that:



  (a)   this agreement together with any other documents referred to in this
agreement, including the Preferred Supplier Agreements, the Totan Services
Agreement, the Transitional Services Agreement, the Trade Mark Assignment and
the Tax Deeds, (together the “Transaction Documents”) constitutes the entire and
only agreement between the parties relating to the subject matter of the
Transaction Documents;     (b)   it has not been induced to enter into any
Transaction Document in reliance upon, nor has any such party been given, any
warranty, representation, statement, assurance, covenant, agreement,
undertaking, indemnity or commitment of any nature whatsoever other than as are
expressly set out in the Transaction Documents and, to the extent that it has
been, it unconditionally and irrevocably waives any claims, rights or remedies
which any of them might otherwise have had in relation thereto;



    PROVIDED THAT the provisions of this clause 16 shall not exclude any
liability which any of the parties would otherwise have to any other party or
any right which any of them may have in respect of any statements made
fraudulently by any of them prior to the execution of this agreement or any
rights which any of them may have in respect of fraudulent concealment by any of
them.

-30-



--------------------------------------------------------------------------------



 





17.   VARIATIONS       This agreement may be varied only by a document signed by
the Seller and the Buyer.   18.   WAIVER   18.1   A waiver of any term,
provision or condition of, or consent granted under, this agreement shall be
effective only if given in writing and signed by the waiving or consenting party
or parties and then only in the instance and for the purpose for which it is
given.   18.2   No failure or delay on the part of any party in exercising any
right, power or privilege under this agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.   18.3   No breach of any provision of this
agreement shall be waived or discharged except with the express written consent
of the Seller and the Buyer.   18.4   The rights and remedies herein provided
are cumulative with and not exclusive of any rights or remedies provided by law.
  19.   INVALIDITY   19.1   If any provision of this agreement is or becomes
invalid, illegal or unenforceable in any respect under the law of any
jurisdiction:



  (a)   the validity, legality and enforceability under the law of that
jurisdiction of any other provision; and     (b)   the validity. legality and
enforceability under the law of any other jurisdiction of that or any other
provision,



    shall not be affected or impaired in any way.   20.   NOTICES   20.1   Any
notice, demand or other communication given or made under or in connection with
the matters contemplated by this agreement shall be in writing and shall be
delivered personally or sent by fax or prepaid first class post (air mail if
posted to or from a place outside the United Kingdom):       in the case of the
Buyer to:
c/o GS Capital Partners 2000 L.P.
85 Broad Street
New York
NY 10004
Fax:  001 212 357 5505
Attention: Joseph Gleberman

-31-



--------------------------------------------------------------------------------



 





    in the case of the Seller to:
Tullett plc
Cable House
54-62 New Broad Street
London
EC2M 1JJ
Fax:  020 7528 8172
Attention: Company Secretary       and shall be deemed to have been duly given
or made as follows:



  (a)   if personally delivered, upon delivery at the address of the relevant
party;     (b)   if sent by first class post, two Business Days after the date
of posting:     (c)   if sent by air mail, four Business Days after the date of
posting; and     (d)   if sent by fax, when despatched;



    provided that if, in accordance with the above provisions, any such notice,
demand or other communication would otherwise be deemed to be given or made
after 5.00 p.m. on a Business Day such notice, demand or other communication
shall be deemed to be given or made at 9.00 a.m. on the next Business Day.  
20.2   A party may notify the other party to this agreement of a change to its
name, relevant addressee, address or fax number for the purposes of clause 20.1
provided that such notification shall only be effective on:



  (a)   the date specified in the notification as the date on which the change
is to take place; or     (b)   if no date is specified or the date specified is
less than five Business Days after the date on which notice is given, the date
falling five Business Days after notice of any such change has been given.



21.   COUNTERPARTS       This agreement may be executed in any number of
counterparts which together shall constitute one agreement. Any party may enter
into this agreement by executing a counterpart and this agreement shall not take
effect until it has been executed by all parties.   22.   GOVERNING LAW AND
JURISDICTION   22.1   This agreement (and any dispute, controversy, proceedings
or claim of whatever nature arising out of or in any way relating to this
agreement or its formation) shall be governed by and construed in accordance
with English law.   22.2   Each of the parties to this agreement irrevocably
agrees that the courts of England shall have exclusive jurisdiction to hear and
decide any suit, action or proceedings, and/or to settle any disputes, which may
arise out of or in connection with this agreement or its formation

-32-



--------------------------------------------------------------------------------



 





    (respectively, “Proceedings” and “Disputes”) and, for these purposes, each
party irrevocably submits to the jurisdiction of the courts of England.   22.3  
Each party irrevocably waives any objection which it might at any time have to
the courts of England being nominated as the forum to hear and decide any
Proceedings and to settle any Disputes and agrees not to claim that the courts
of England are not a convenient or appropriate forum for any such Proceedings or
Disputes and further irrevocably agrees that a judgment in any Proceedings or
Disputes brought in any court referred to in this clause 22 shall be conclusive
and binding upon the parties and may be enforced in the courts of any other
jurisdiction.   22.4   Without prejudice to any other permitted mode of service
the parties agree that service of any claim form, notice or other document
(“Documents") for the purpose of any Proceedings begun in England shall be duly
served upon it if delivered personally or sent by registered post, in the case
of:



  (a)   the Seller to Tullett plc, Cable House, 54-62 New Broad Street, London
EC2M 1JJ (marked for the attention of the company secretary); and     (b)   the
Buyer to Goldman Sachs International, Peterborough Court, 133 Fleet Street,
London EC4A 2BB (marked for the attention of Ulrika Werdelin),



    or such other person and address in England and/or Wales as the Seller shall
notify the Buyer in writing or vice versa from time to time.   23.   THIRD PARTY
RIGHTS   23.1   Any person (other than the parties to this agreement) who is
given any rights or benefits under clauses 7.2, 7.6 and 16 (a “Third Party”)
shall be entitled to enforce those rights or benefits against the parties in
accordance with the Contracts (Rights of Third Parties) Act 1999.   23.2   Save
as provided in clause 23.1 above the operation of the Contracts (Rights of Third
Parties) Act 1999 is hereby excluded.   23.3   The parties may, amend, vary or
terminate this agreement in such a way as may affect any rights or benefits of
any Third Party which are directly enforceable against the parties under the
Contracts (Rights of Third Parties) Act 1999 without the consent of such Third
Party.   23.4   Any Third Party entitled pursuant to the Contracts (Rights of
Third Parties) Act 1999 to enforce any rights or benefits conferred on it by
this agreement may not veto any amendment, variation or termination of this
agreement which is proposed by the parties and which may affect the rights or
benefits of the Third Party.   24.   PENSIONS       The provisions of schedule 7
shall apply in relation to the Group’s pension scheme(s).

IN WITNESS whereof this agreement has been executed on the date first above
written.

-33-



--------------------------------------------------------------------------------



 



SCHEDULE 1
Particulars relating to the Companies
Part 1
Gain International (Europe) Limited

      Country of Incorporation:   England & Wales       Date of Incorporation:  
12 September 1990       Registered number:   2539234       Authorised share
capital:   £2,000,100 (divided into 2,000,100 shares of £1
each)       Issued share capital:   £1,215,002 (divided into 1,215,002 shares of
£1
each)       Directors:   Bruce Paul Collins
Geoffrey Ian Aitken Chapman
Stephen Roger Corker
Stephen Andrew Jack
Secretary:   Christopher Aubrey Nolan Burt       Auditors:   Ernst & Young LLP
      Accounting reference date:   31 December       Registered Office:   Cable
House
54-62 New Broad Street
London
EC2M 1JJ

-34-



--------------------------------------------------------------------------------



 



Part 2
Gains International (U.S.) Inc.

      Country of Incorporation:   U.S.
(New York)       Date of incorporation:   22 August 2001       Authorised share
capital:   $10 (divided into 1000 shares of Common Stock
of one cent ($0.01) par value each)       Issued share capital:   $2 divided
into 200 shares of $0.01 each       Directors:   G.H. Wasilewski
G.I. Chapman
W.C. Holub Secretary:   L. Mattielli       Auditors:   Ernst & Young LLP      
Accounting reference date:   31 December       Registered Office:   1 State
Street Plaza
New York
NY 1004
USA

-35-



--------------------------------------------------------------------------------



 



Part 3
Gains International Asia Holdings Limited

      Country of Incorporation:   Hong Kong       Date of Incorporation:   18
May 2001       Registered number:   (No. 756987)       Authorised share capital:
  HK$10,000 (divided into 10,000 shares of
HK$1.00 each)       Issued share capital:   HK$2 (divided into 2 shares of
HK$1.00 each)       Directors:   P.E. Lines
K.S.B Luk
Y.P. Ng
G.I.A. Chapman Secretary:   Kenny Wong       Auditors:   Ernst & Young      
Accounting reference date:   31 December       Registered Office:   Suite 1001
10/F Citic Tower
1 Tim Mei Avenue
Central
Hong Kong

-36-



--------------------------------------------------------------------------------



 



SCHEDULE 2
Particulars relating to the Subsidiaries

Gains International (Hong Kong) Limited

      Country of Incorporation:   Hong Kong       Date of Incorporation:   6
July 2001       Registered number:   762320       Authorised share capital:  
HK$10,000 (divided into 10,000 shares of
HK$1.00 each)       Issued share capital:   HK$2 (divided into 2 shares of
HK$1.00 each)       Directors:   Y.P. Ng
P.E. Lines
K.S.B. Luk Secretary:   Kenny Wong       Auditors:   Ernst & Young      
Accounting reference date:   31 December       Registered Office:   Suite 1001
10th Floor
Citic Tower
1 Tim Mei Avenue
Central
Hong Kong

-37-



--------------------------------------------------------------------------------



 



Gains International Infocom (Singapore) Pte Ltd

      Country of Incorporation:   Republic of Singapore       Date of
Incorporation:   7 July 2001       Registered number:   200104496E      
Authorised share capital:   $200,000 (divided into 200,000 ordinary shares
of $1.00 each)       Issued share capital:   $150,000 (divided into 150,000
ordinary shares
of $1.00 each)       Directors:   P.E. Lines
G.I.A. Chapman
Y.P. Ng Secretary:   S. Lim Guat Hua       Auditors:   Ernst & Young      
Accounting reference date:   31 December       Registered Office:   11 Collyer
Quay (No 10-04)
The Arcade
Singapore
049317


-38-



--------------------------------------------------------------------------------



 



Gains International (Australia) Pty Ltd

      Country of Incorporation:   Australia       Date of Incorporation:   17
July 2001       Registered number:   097523218       Authorised share capital:  
A $2       Issued share capital:   A $2       Directors:   P.E. Lines
C. Bennett Secretary:   T. Mitas       Auditors:   Ernst & Young      
Accounting reference date:   31 December       Registered Office:   L19,60
Margaret Street
Sydney
NSW Australia 2000

-39-



--------------------------------------------------------------------------------



 



SCHEDULE 3
The Warranties

For the purpose of this schedule 3 Company means all of Gains UK, Gains US and
Gains HK and includes the Subsidiaries, all of them and each of them as the
context admits.

Any Warranty expressed to be given “to the best of the Seller’s knowledge and
belief” or “so far as the Seller is aware” or otherwise qualified by reference
to the knowledge of the Seller shall not be qualified in the manner stated
unless the Seller establishes that it has made all reasonable enquiries of the
Relevant Persons to establish the truth and accuracy of that Warranty.

In this schedule 3 the following words have the following meanings, unless the
context otherwise requires:

“Activities” means any activity, operation or process carried out by the Company
at any property whether or not currently owned, occupied or used by the Company;

“Claim for Tax” means any of the following:



(a)   any liability to make a payment of Tax and any claim, assessment, demand,
notice or other document issued or action taken by or on behalf of any person,
authority or body whatsoever and of whatever country, including any Tax
Authority, which claims payment of Tax;   (b)   any non-availability or loss of
or reduction of any relief (including in particular a right to repayment);

“distribution” means a distribution as defined by sections 209 to 211
(inclusive) of the TA and section 418 of the TA;

“Environment” means any and all living organisms (including man), ecosystems,
property and the media of air (including air in buildings, natural or man-made
structures, below or above ground) water, (as defined in section 104(1) of the
Water Resources Act 1991 and within drains and sewers) and land (including under
any water as described above and whether above or below surface);

“Environmental Laws” means all international, EU, national, federal, state or
local statutes, (which for the avoidance of doubt shall include section 57 and
Schedule 22 of the Environment Act 1995 and the guidance and regulations adopted
under those provisions,) bylaws, orders, regulations or other law or subordinate
legislation or common law, all orders, ordinances, decrees or regulatory codes
of practice, circulars, guidance notes and equivalent controls concerning the
protection of human health or which have as a purpose or effect the protection
or prevention of harm to the Environment or health and safety which are binding
in relation to any of the Properties and/or upon the Company in the relevant
jurisdiction in which the Company has been or is operating (including by the
export of its products, or its waste thereto) on or before Completion;

“ERA” means the Employment Rights Act 1996;

“IHTA” means the Inheritance Tax Act 1984;

“L&T Covenants Act” means the Landlord and Tenant (Covenants) Act 1995;

-40-



--------------------------------------------------------------------------------



 



“Lease” means the lease specified in schedule 6;

“Relevant Persons” shall mean the following persons: Geoff Chapman, Phillip
Lines, Damian Hart, Greg Wasilewski, Mario Macrina, Lou Mattielli, Jayne
Woolley, Sang Lam, Dave Cooper, Stephen Jack, Simon Clark, Stephen Corker, Larry
Ing, Kenny Wong, Tina Mitas, Matthew Richardson, Sarah Flannigan and Jonathan
Mattiske;

“Substantial Customer” means a customer accounting for more than five per cent.
of the Group’s sales in the financial year ended on the Accounts Date;

“Substantial Supplier” means a supplier accounting for more than five per cent.
of the Group’s purchases in the financial year ended on the Accounts Date;

“Systems” means all plant, equipment, systems, devices and components which
contain or are controlled or monitored by computer systems, microprocessors or
software;

“Tax” or “tax” means any tax, and any duty, contribution, impost, withholding,
levy or charge in the nature of tax, whether domestic or foreign, and any fine,
penalty, surcharge or interest connected therewith and includes corporation tax,
advance corporation tax, income tax (including income tax required to be
deducted or withheld from or accounted for in respect of any payment), national
insurance and social security contributions, capital gains tax, inheritance tax,
value added tax, sales tax, customs excise and import duties, stamp duty, stamp
duty reserve tax, insurance premium tax, air passenger duty, land fill tax,
petroleum revenue tax, advance petroleum revenue tax, gas levy and any other
payment whatsoever which any person is or may be or become bound to make to any
person and which is or purports to be in the nature of taxation;

“Taxation Authority” means any local, municipal, governmental, state, federal or
fiscal, revenue, customs or excise authority, body, agency or official anywhere
in the world having power or authority in relation to Tax including the Inland
Revenue and HM Customs and Excise;

“Tax Return” means any return required to be made to any Taxation Authority of
Tax, income profits or gains or of any other accounts or information relevant
for the purposes of Taxation including any related accounts, computations and
attachments;

“Taxation Statutes” means all statutes, statutory instruments, orders
enactments, laws, by-laws, directives and regulations, whether domestic or
foreign decrees, providing for or imposing any Tax;

“TCGA” means the Taxation of Chargeable Gains Act 1992;

“TMA” means the Taxes Management Act 1970;

“Transfer Regulations” means the Transfer of Undertakings (Protection of
Employment) Regulations 1981;

“TULR(C)A” means the Trade Union and Labour Relations (Consolidation) Act 1992;

“VATA” means the Value Added Tax Act 1994 and “VAT legislation” means VATA and
all regulations and orders made thereunder; and

“Workers” means the employees, directors and officers of the Company.

-41-



--------------------------------------------------------------------------------



 





1.   SELLER’S CAPACITY   1.1   Authorisations       The Seller has obtained all
corporate authorisations and all other applicable governmental, statutory,
regulatory or other consents, licences, waivers or exemptions required to
empower it to enter into and to perform its obligations under this agreement and
each document to be executed by it at or before Completion.   1.2   Proper
Execution       The Seller’s obligations under this agreement and each document
to be executed at or before Completion are or when the relevant document is
executed, will be enforceable in accordance with their terms.   2.   THE
COMPANY, THE SHARES AND THE SUBSIDIARIES   2.1   Incorporation and Existence



  (a)   Gains International (Europe) Limited is a limited company incorporated
under the laws of England;     (b)   the Seller is a limited company
incorporated under the laws of the Netherlands;     (c)   Gains International
(US) Inc. is a corporation incorporated under the laws of the state of New York;
    (d)   Gains International Asia Holdings Limited and Gains International
(Hong Kong) Limited are limited companies incorporated under the laws of Hong
Kong;     (e)   Gains International (Australasia) Pty Limited is a limited
company incorporated under the laws of Australia; and     (f)   Gains
International Infocom (Singapore) Pte Limited is a limited company incorporated
under the laws of the state of Singapore,



    and each of them has been in continuous existence since incorporation.   2.2
  The Shares



  (a)   The Seller is the only legal and beneficial owner of the Shares.     (b)
  The Company has not allotted any shares other than the Shares and the Shares
are fully paid or credited as fully paid.     (c)   There is no Encumbrance in
relation to any of the Shares or unissued shares in the capital of the Company.
No person has claimed to be entitled to an Encumbrance in relation to any of the
Shares and no Group Company is under any obligation (whether

-42-



--------------------------------------------------------------------------------



 





      actual or contingent) to sell, charge or otherwise dispose of any of the
Shares or any interest therein to any person.     (d)   Other than this
agreement, there is no agreement, arrangement or obligation requiring the
creation, allotment, issue, sale, transfer, redemption or repayment of, or the
grant to a person of the right (conditional or not) to require the allotment,
issue, sale, transfer, redemption or repayment of, a share in the capital of the
Company (including an option or right of pre-emption or conversion).



2.3   The Subsidiaries



  (a)   The Company does not have any subsidiary undertakings other than the
Subsidiaries. Each of the Subsidiaries is a wholly-owned subsidiary of Gains HK
(unless otherwise indicated in schedule 2) and each of the shares of each such
company has been properly allotted and issued and is fully paid or credited as
fully paid.     (b)   There is no Encumbrance in relation to any of the shares
or unissued shares in the capital of any of the Subsidiaries. No person has
claimed to be entitled to an Encumbrance in relation to any of the shares of any
of the Subsidiaries and no Group Company is under any obligation (whether actual
or contingent) to sell, charge or otherwise dispose of any shares in any of the
Subsidiaries or any interest therein to any person.     (c)   Other than this
agreement, there is no agreement, arrangement or obligation requiring the
creation, allotment, issue, sale, transfer, redemption or repayment of, or the
grant to a person of the right (conditional or not) to require the allotment,
issue, sale, transfer, redemption or repayment of, a share in the capital of any
of the Subsidiaries (including an option or right of pre-emption or conversion).
    (d)   The Company does not own any shares or stock in the capital of nor
does it have any beneficial or other interest in any company or business
organisation other than the Subsidiaries nor does the Company control or take
part in the management of any other company or business organisation.



3.   ACCOUNTS   3.1   General



  (a)   The Accounts have been prepared in accordance with Generally Accepted
Accounting Standards, Principles and Policies in the United Kingdom consistently
applied.     (b)   The Accounts have been prepared with due care and attention,
and to the knowledge of the Seller show a true and fair view of the assets and
liabilities of the Group at the Accounts Date and the profits and losses of the
Group for the financial year ended on the Accounting Date.

-43-



--------------------------------------------------------------------------------



 





3.2   Liabilities       The Accounts make full provision or reserve for or
disclose all liabilities (including all actual or contingent liabilities to Tax)
of the Company whether actual, contingent or otherwise.   3.3   Off Balance
Sheet Financing       No member of the Group is engaged in any financing
(including the incurring of any borrowing or any indebtedness in the nature of
acceptances or acceptance credits) of a type which would not be required to be
shown or reflected in the Accounts.   3.4   Accounting and Other Records



  (a)   The books of account and all other records of the Company (including any
which it may be obliged to produce under any contract now in force) are
up-to-date, in its possession and have been prepared in accordance with the law
and applicable standards, principles and practices generally accepted in the
United Kingdom.     (b)   So far as the Seller is aware all material deeds and
documents (properly stamped where stamping is necessary for enforcement thereof)
belonging to the Company or which ought to be in the possession of the Company
are in the possession of the Company.



3.5   Accounting Reference Date       The accounting reference date of the
Company is, and during the last six years has always been, 31 December.   4.  
CHANGES SINCE THE ACCOUNTS DATE   4.1   General       Since the Accounts Date:



  (a)   the Company has carried on its business in the ordinary and usual course
and so as to maintain the business as a going concern;     (b)   there has been
no material adverse change in the financial or trading position or prospects of
the Company; and     (c)   there has been no material reduction in the value of
those fixed assets specified in the Accounts, to the extent still owned by the
Company.



4.2   Specific       Since the Accounts Date the Company has not taken or
suffered to occur any action, event or occurrence that would be prohibited by or
constitute a breach of clause 4.1(b) or schedule 5 of this agreement.

-44-



--------------------------------------------------------------------------------



 





5.   ASSETS   5.1   Title



  (a)   Except for those assets that are leased or subject to hire purchase
agreements, there are no Encumbrances, nor has the Company agreed to create any
Encumbrances, over any part of its undertaking or assets and each asset used by
the Company (tangible or intangible) is:



  (i)   legally and beneficially owned by the Company; and     (ii)   where
capable of possession, in the possession of the Company.



  (b)   The Company owns each asset (tangible or intangible) used for the
operation of its business as currently conducted and without limitation no
rights (other than rights as shareholders in the Company) relating to the
business of the Company are owned or otherwise enjoyed by or on behalf of any
member of the Seller’s Group.



5.2   Hire Purchase and Leased Assets       Copies of all material bills of sale
or any hiring or leasing agreement, hire purchase agreement, credit or
conditional sale agreement, agreement for payment on deferred terms or any other
similar agreement to which the Company is a party have been provided to the
Buyer.   5.3   Debts       Except to the extent to which specific provision or
reserve has been made in the Accounts, all book debts owed to the Company and
whether included in the Accounts or arising since the Accounts Date will be duly
paid in full not later than the Completion Date and none of such debts has been
factored, sold or agreed to be sold by the Company.   5.4   Condition of Assets
      The machinery, equipment, furniture and other improvements, fixtures,
vehicles and other tangible property that are owned or used by the Company or
are material to such business, are accessible at all required times, in good
operating condition and repair (normal wear and tear excepted), and, so far as
the Seller is aware, free of any material structural or engineering defects and
are being regularly and properly maintained and replaced in accordance with past
practice.   6.   INTELLECTUAL PROPERTY   6.1   General



  (a)   Save for Intellectual Property licensed to the Company, the Company is
the sole and absolute legal and beneficial owner of all Intellectual Property
used by the Company in connection with its business.

-45-



--------------------------------------------------------------------------------



 





  (b)   Save for Intellectual Property licensed to the Company, the Intellectual
Property used by the Company in connection with its business is free from
Encumbrances and, in the case of confidential information, any disclosure
obligation and is subsisting.



6.2   Renewal Maintenance       All registration and renewal fees which are due
have been paid in relation to the Intellectual Property which is registered or
applied for in the name of the Company. All reasonable steps have been taken for
the prosecution (in the case of applications) and maintenance (in the case of
registrations) of such Intellectual Property and all reasonable steps have been
taken for the maintenance and protection of unregistered Intellectual Property
owned by the Company.   6.3   Licences



  (a)   The terms of all licences or rights which have been granted by the
Company or which are being currently negotiated or other agreement or consents
or undertakings entered into by the Company or the Seller or members of the
Seller’s Group relating to Intellectual Property are set out in the Disclosure
Letter and unless disclosed neither the Company nor any member of the Seller’s
Group is obliged to enter into any such agreement relating to the business of
the Company. There has been or is no material breach by the Company nor is there
any fact or matter which would create such a breach of such licences or
undertakings.     (b)   The terms of all licences or rights granted to the
Company or which are being currently negotiated or other agreement or consents
or undertakings entered into by the Company or the Seller or members of the
Seller’s Group relating to the Intellectual Property used in the business of the
Company are set out in the Disclosure Letter and unless disclosed neither the
Company nor any member of the Seller’s Group is obliged to enter into any such
agreement relating to the business of the Company. There has been or is no
breach nor is there any fact or matter which would or may create a breach of
such licences or undertakings.



6.4   Infringement



  (a)   The conduct by the Company of its business does not and is not likely to
infringe the Intellectual Property (other than patents, registered trade marks
and registered design rights) of any other person.     (b)   So far as the
Seller is aware the conduct by the Company of its business does not and is not
likely to infringe the patents, registered trade marks and registered design
rights of any other person.     (c)   No proceedings claims or complaints have
been brought or threatened in writing by any third party or competent authority
against the Company or any member of the Seller’s Group in relation to the
Intellectual Property owned by or licensed to the Company including any
concerning title subsistence validity or enforceability or grant of any right or
interest in such Intellectual Property.     (d)   So far as the Seller is aware
no third party is infringing or threatening to infringe or misuse the
Intellectual Property owned by or licensed to the Company.

-46-



--------------------------------------------------------------------------------



 





  (e)   The Company is not subject to any injunction, undertaking or court order
or order of any other authority of competent jurisdiction not to use or
restricting the use of any Intellectual Property.



6.5   Confidential Agreements       Save as disclosed, the Company has not
(other than in the ordinary course of its business) entered into any agreement
and is not subject to any duty which restricts the Company’s free use or
disclosure of any information used by it in the conduct of its business and the
Company is not in material breach of such disclosed agreement or duty.   7.  
EFFECT OF SALE   7.1   Having made no enquiry of the Buyer, neither the
execution nor performance of this agreement or any document to be executed at or
before Completion will:



  (a)   result in the Company losing the benefit of a Permit or an asset,
licence, grant, subsidy, right or privilege which it enjoys at the date of this
agreement in any jurisdiction; or     (b)   conflict with, or result in a breach
of, or give rise to an event of default or revocation under, or require the
consent of a person under, or enable a person to terminate, or relieve a person
from an obligation under a Permit, an agreement, arrangement or obligation to
which the Company is a party or a legal or administrative requirement in any
jurisdiction; or     (c)   as far as the Seller is aware, result in any
Substantial Customer being entitled (and if a Substantial Customer is so
entitled, so far as the Seller is aware, it will not exercise any such
entitlement) to cease dealing with the Company or substantially to reduce its
existing level of business or to change the terms upon which it deals with the
Company; or     (d)   as far as the Seller is aware, result in any Substantial
Supplier being entitled (and if a Substantial Supplier is so entitled, so far as
the Seller is aware, it will not exercise any such entitlement) to cease
supplying the Company or substantially to reduce its supplies to or to change
the terms upon which it supplies the Company; or     (e)   as far as the Seller
is aware, make the Company liable to offer for sale, transfer or otherwise
dispose of or purchase or otherwise acquire any assets, including shares held by
it in other bodies corporate under their articles of association or any
agreement or arrangement.



8.   CONSTITUTION   8.1   Intra Vires       The Company has the power to carry
on its business as now conducted and the business of the Company has at all
times been carried on intra vires.

-47-



--------------------------------------------------------------------------------



 





8.2   Memorandum and Articles       The memorandum and articles of association
of the Company in the form provided to the Buyer are true and complete.   8.3  
Register of Members       The register of members of the Company has been
properly kept and contains true and complete records of the members from time to
time of the Company and so far as the Seller is aware the Company has not
received any notice or allegation that any of them is incorrect or incomplete or
should be rectified.   8.4   Powers of Attorney       The Company has not
executed any power of attorney or conferred on any person other than its
directors, officers and employees any authority to enter into any transaction on
behalf of or to bind the Company in any way and which power of attorney remains
in force or was granted or conferred within one year of the Completion Date.  
8.5   Statutory Books and Filings



  (a)   The statutory books of the Company are up-to-date, in its possession and
are in accordance with applicable law.     (b)   All resolutions, annual returns
and other documents required to be delivered to the Registrar of Companies (or
other relevant company registry or other corporate authority in any
jurisdiction) have been properly prepared and filed and are true and complete
and if applicable the common seal of the Company is in its possession.



9.   INSURANCE   9.1   Policies       The Disclosure Letter contains a list of
each current insurance and indemnity policy in respect of which the Company has
an interest (together the “Policies"). Each of the Policies is valid and so far
as the Seller is aware enforceable and is not void or voidable. The Seller is
not aware of any circumstances which might make any of the Policies void or
voidable or enable any insurer to refuse payment of all or part of any claim
under the Policies.   9.2   Insurance of Assets       Each insurable asset of
the Company has at all material times been and is at the date of this agreement
insured against each risk normally insured against by a prudent person operating
the types of business operated by the Company.   9.3   Other Insurance       The
Company has at all material times been and is at the date of this agreement
insured against accident, damage, injury, third party loss (including product
liability), loss of profits and any other risk normally insured by a prudent
person operating the types of business

-48-



--------------------------------------------------------------------------------



 





    operated by the Company and so far as the Seller is aware has at all times
effected all insurances required by law.   9.4   Claims       No claim is
outstanding under any of the Policies and so far as the Seller is aware no
matter exists which might give rise to a claim under any of the Policies.   9.5
  Premiums       The Company has paid all premiums due in respect of all the
Policies and so far as the Seller is aware has not done or omitted to do
anything which might result in an increase in the premium payable under any of
the Policies.   10.   CONTRACTUAL MATTERS   10.1   Validity of Agreements



  (a)   Neither the Company nor the Seller has any knowledge of the invalidity
of, or a ground for termination, avoidance or repudiation of, an agreement,
arrangement or obligation to which the Company is a party. No party with whom
the Company has entered into an agreement, arrangement or obligation has given
notice of its intention to terminate, or has sought to repudiate or disclaim,
the agreement, arrangement or obligation.     (b)   No party with whom the
Company has entered into an agreement or arrangement is in material breach of
the agreement or arrangement. As far as the Seller is aware, no matter exists
which might give rise to such breach.     (c)   The Company is not in material
breach of any agreement or arrangement. As far as the Seller is aware no matter
exists which might give rise to such breach.



10.2   Standard Terms and Conditions       A copy of the standard terms and
conditions of business of the Company have been provided to the Buyer and the
Company has not entered into an agreement or arrangement with a customer or
supplier materially different from these.   10.3   Supply Contracts       Full
details of all agreements or arrangements for the supply of products, services
or goods to or by the Company which involve or are likely to involve the supply
of goods or services the aggregate sale value of which will represent in excess
of five per cent. of the turnover for the financial year of the Group ended on
the Accounts Date have been provided to the Buyer.   10.4   Material Agreements



  (a)   The Company is not a party to and is not liable under any contract,
transaction, arrangement or liability which:

-49-



--------------------------------------------------------------------------------



 





  (i)   is outside the ordinary and proper course of business;     (ii)   is of
a long-term nature (that is, unlikely to have been fully performed, in
accordance with its terms, more than six months after the date on which it was
entered into or undertaken);     (iii)   is incapable of termination in
accordance with its terms, by the Company, on 60 days’ notice or less;     (iv)
  involves payment by the Company by reference to fluctuations in the index of
retail prices, or any other index or in the rate of exchange for any currency;  
  (v)   involves an aggregate outstanding expenditure or other liability by the
Company of more than £50,000; or     (vi)   involves a continuing contractor
commitment for the sale or furnishing of materials, supplies, merchandise or
services obligating any party to make payments exceeding £50,000 (other than
purchase orders and sales acknowledgements entered into in the ordinary course
of business).     (vii)   restricts its freedom to engage in any activity or
business or confines its activity or business to a particular place.



  (b)   The Company is not a party to and is not liable under:



  (i)   an agreement, arrangement or obligation by which the Company is a member
of a joint venture, consortium, partnership or association (other than a bona
fide trade association); or     (ii)   other than as contemplated by this
agreement a distributorship, agency, marketing, licensing or management
agreement or arrangement.



10.5   Contracts with Connected Persons       There is, and during the three
years ending on the date of this agreement there has been, no agreement or
arrangement (legally enforceable or not) to which the Company is or was a party
and in which any member of the Seller’s Group, a director or former director of
any member of the Seller’s Group or a person connected with any of them is or
was interested in any way. The Company does not owe any obligation or sum to nor
does it and neither will it immediately after Completion have any contractual or
other arrangements of any sort with the Seller or any of its connected persons.
  10.6   Conditions and Warranties in Respect of Goods or Services       Except
for a condition or warranty implied by law or contained in its standard terms of
business or otherwise given in the usual course of trading, so far as the Seller
is aware the Company has not given a condition or warranty, or made a
representation, in respect of goods or services supplied or agreed to be
supplied by it, or accepted an obligation that could give rise to a material
liability after the goods or services have been supplied by it.

-50-



--------------------------------------------------------------------------------



 





10.7   Business from Customers       Neither the Company nor the Seller has any
knowledge of any material customer of any Group Company which, whether such
customer arrangement is in writing or not, has advised it or the Seller prior to
or as at the date of this agreement that it is terminating or considering
terminating substantially all of its current business with such Group Company or
is planning to reduce its usual aggregate future spending with any Group Company
in any material manner. Since the Accounts Date, no customers that individually
or in the aggregate accounted for in excess of £50,000 in turnover in the
Accounts have terminated their business with any Group Company or substantially
reduced their usual aggregate future purchases.   11.   INFORMATION TECHNOLOGY
AND DATA PROTECTION   11.1   Adequacy of Systems       The Systems used or
planned to be used in connection with the business of the Company are adequate
for the needs of that business as carried on at Completion, including without
limitation as to the system capacity and ability to process current peak volumes
and anticipated volumes in a timely manner.   11.2   No Systems Failures      
In the 12 months prior to the date hereof the Company has nut suffered any
failures or bugs in or breakdowns of any System used in connection with the
business of the Company which have caused any material disruption or
interruption in or to the business of the Company and the Seller is not aware of
any fact or matter which may so disrupt or interrupt the use of such Systems
following the acquisition by the Buyer of the Shares pursuant to this agreement
on the same basis as it is presently used.   11.3   The Company has, in
accordance with accepted industry practice, taken reasonable precautions to
preserve the availability, security and integrity of the System.   11.4   The
Company has binding maintenance and support contracts for the System. There is
no reason of which the Seller is aware to believe that such contracts will not
be renewed when they expire on the same or substantially similar terms.   11.5  
Copyright in Technical Manuals       None of the software or technical manuals
used by the Company has been copied wholly or substantially from any material in
which the Company does not own copyright or over which the Company does not have
a licence to do so.   11.6   Ownership of Computer Systems       All Systems,
excluding software, used in the business of the Company are owned and operated
by and are under the control of the Company and are not wholly or partly
dependent on any facilities which are not under the ownership, operation or
control of the Company. No action will be necessary to enable such systems to
continue to be used in the business of the

-51-



--------------------------------------------------------------------------------



 





    Company to the same extent and in the same manner as they have been used
prior to the date hereof.   11.7   Compliance of Systems with European
Regulations       As far as the Seller is aware, the Systems used in connection
with the business of the Company are and will continue to be capable of
receiving and processing data (including, without limitation, calculating and
producing dual and multi-currency invoices, performing triangulation
calculations and processing day-counts for the purpose of interest rate
calculations) in accordance with the provisions of Council Regulation 1103/97
and any other regulation or relevant applicable legislation made pursuant to the
Treaty of Rome at the date of this agreement (together the “European
Regulations”) and any market conversion that is attributable to the provisions
of the European Regulations or their subject matter.   11.8   Software Licensing
      The Company is validly licensed to use the software used in its business
and no action will be necessary to enable it to continue to use such software to
the same extent and in the same manner as they have been used prior to the date
hereof.       The Disclosure Letter fully and accurately sets out all Systems
and software that are provided or made available to the Company by the Seller’s
Group or under licence or sub-licence from any member of the Seller’s Group and
the commercial terms therefor. From Completion save as is expressly provided for
under the Transitional Services Agreement the Company may continue to use any
such Systems and software in the manner as they had been used prior to the date
hereof without any further action being necessary and without payments becoming
due therefor.   11.9   Data Protection       The Company has taken reasonable
steps to comply with, and has in place all necessary registrations/notifications
and procedures to comply in all material respects with the Data Protection Act
1998, as applicable, or with secondary legislation or with equivalent applicable
legislation in any other country.   11.10   Internet Presence       The Company
does not have any public, private, or reserved presence on the worldwide web,
multi-party extranet, virtual private network or similar internet based, linked
system (“Internet Presence”). The Company’s domain name(s), if any, are
currently registered with an authorised body, are transferable to the Buyer and
are in good standing. The Company’s Internet Presence, if any, is wholly passive
and informational in nature and involves no interactivity between third parties
and the Company including purchases, sales, leases or other commercial
transactions conducted in any degree by or through the Internet Presence.  
11.11   The Seller hereby warrants that the Company is the owner of all the
intellectual property rights used in the operation of its business, including,
without limitation, rights arising in Asian jurisdictions for the Orion Software
used in the business of the Company prior to the Completion Date. For the
purposes of this paragraph 11.11 “Orion Software” means all current versions of
Orion and includes without limitation all associated source code, object

-52-



--------------------------------------------------------------------------------



 





    code and documentation (including diagrams and planning material) whether in
hardcopy or electronic format.   12.   LIABILITIES   12.1   Borrowings       As
at Completion, the Company will have no Group Indebtedness or Intra-Group
Indebtedness.   12.2   Guarantees and Indemnities



  (a)   The Company is not liable (including contingently) under a guarantee,
indemnity or other agreement to secure or incur a financial or other obligation
with respect to another person’s obligation.     (b)   No part of the loan
capital, borrowing or indebtedness in the nature of borrowing of the Company is
dependent on the guarantee or indemnity of, or security provided by, another
person other than a Group Company.



12.3   Events of Default       No event has occurred or is subsisting or so far
as the Seller is aware has been alleged or is likely to arise which:



  (a)   constitutes an event of default, or otherwise gives rise to an
obligation to repay, or to give security under an agreement relating to
borrowing or indebtedness in the nature of borrowing (or will do so with the
giving of notice or lapse of time or both);     (b)   will lead to an
Encumbrance constituted or created in connection with borrowing or indebtedness
in the nature of borrowing, a guarantee, an indemnity or other obligation of the
Company becoming enforceable (or will do so with the giving of notice or lapse
of time or both); or     (c)   with the giving of notice and/or lapse of time
constitute or result in a default or the acceleration of any obligation under
any agreement or arrangement to which the Company is a party or by which it or
any of its properties, revenues or assets is bound.



12.4   Grants       The Company is not liable to repay an investment or other
grant or subsidy made to it by any person (including the Department of Trade and
Industry or its predecessor). No matter (including the execution and performance
of this agreement) exists which might entitle a body to require repayment of, or
refuse an application by the Company for, the whole or part of a grant or
subsidy.   13.   PERMITS   13.1   Compliance with Permits

-53-



--------------------------------------------------------------------------------



 





    The Permits are in full force and effect. The Company has obtained and
complied in all material respects with the terms and conditions of each Permit
(full and accurate details of which have been provided to the Buyer).   13.2  
Status of Permits       There are no pending, actual or, so far as Seller is
aware, threatened preliminary enquiries, investigations or proceedings which
might in any way affect the Permits and there is no other reason why any of them
should be suspended, threatened or revoked or be invalid.   14.   INSOLVENCY  
14.1   Winding up       No order has been made, petition presented or resolution
passed for the winding up of or for the appointment of a provisional liquidator
to the Company or the Seller.   14.2   Administration       No administration
order has been made and no petition for an administration order has been
presented in respect of the Company or the Seller.   14.3   Receivership      
No receiver, receiver and manager or administrative receiver has been appointed
of the whole or part of either the Company’s or the Seller’s business or assets.
  14.4   Compromises with creditors       Neither the Company nor the Seller has
entered into any compromise or arrangement with its respective creditors or any
class of its respective creditors generally.   14.5   Payment of Debts      
Neither the Company nor the Seller has stopped paying its debts as they fall
due.   14.6   Distress etc.       No distress, execution or other process has
been levied on an asset of the Company or the Seller.   14.7   Unsatisfied
Judgments       There is no unsatisfied judgment or court order outstanding
against the Company or the Seller.   15.   LITIGATION AND COMPLIANCE WITH LAW  
15.1   Litigation

-54-



--------------------------------------------------------------------------------



 





  (a)   Neither the Company nor a person for whose acts or defaults the Company
may be vicariously liable is involved, or has during the six years ending on the
date of this agreement been involved, in a civil, criminal, arbitration,
administrative or other proceeding in any jurisdiction for which the Company may
be directly or vicariously liable. No civil, criminal, arbitration,
administrative or other proceeding in any jurisdiction is pending or threatened
by or against the Company or a person in respect of acts or defaults of that
person for which the Company may be vicariously liable.     (b)   So far as the
Seller is aware, no matter exists which might give rise to a civil, criminal,
arbitration, administrative or other proceeding in any jurisdiction involving
the Company or a person in respect of acts or defaults of that person for which
the Company may be vicariously liable.     (c)   There is no outstanding
judgment, order, decree, arbitral award or decision of a court, tribunal,
arbitrator or governmental agency in any jurisdiction against the Company or a
person in respect of whose acts or defaults the Company may be vicariously
liable.



15.2   Compliance with Law       The Company has conducted its business and
dealt with its assets in all material respects in accordance with all applicable
legal and administrative requirements in any jurisdiction.   15.3  
Telecommunications Law



  (a)   The Company has fully complied with all applicable legal and
administrative requirements for providers of telecommunications services in all
jurisdictions in which it is subject to such requirements.     (b)   Without
limiting the generality of the foregoing, the Company is in compliance in all
material respects with all applicable FCC and state regulatory agency rules,
including but not limited to, tariffing requirements, reporting requirements,
universal service requirements and telecommunications relay service, funding and
reporting obligations. There are no proceedings pending or, so far as the Seller
is aware, threatened, before the FCC or any state regulatory agency directed
specifically at the Company or, in the case of matters of general applicability
to the telecommunications industry, in which the Company is identified for
possible disparate treatment or whose outcome may have a material impact on the
Company.     (c)   Gains Singapore has complied with the notification
requirements in clause 24.2 of its Service Based Operator (Individual) Licence
(granted by the Info-Communications Development Authority of Singapore under
Section 5 of the Telecommunications Act 1999).     (d)   The Company is in
compliance with Telecommunications Ordinance in Hong Kong and with any
applicable licence conditions and regulations laid down by the
telecommunications authority (the Office of the Telecommunications Authority) in
Hong Kong.

-55-



--------------------------------------------------------------------------------



 





15.4   Investigations       The Company is not and has not been subject to any
investigation, enquiry or disciplinary proceeding (whether judicial,
quasi-judicial or otherwise) in any jurisdiction and so far as the Seller is
aware none is pending or threatened, and neither has it received any request for
information from, any court or governmental authority (including any national
competition authority and the Commission of the European Communities and the
EFTA Surveillance Authority) under any anti-trust or similar legislation in any
jurisdiction. So far as the Seller is aware no matter exists which might give
rise to such an investigation, enquiry, proceeding or request for information.  
15.5   Competition Law



  (a)   The Company has not given an undertaking or written assurance (whether
legally binding or not) to any court or governmental authority (including any
national competition authority (including the UK Office of Fair Trading) and the
European Commission and the EFTA Surveillance Authority) under any anti-trust or
similar legislation in any jurisdiction.     (b)   The Company is not subject to
an order, regulation or decision made by any court or governmental authority
(including any national competition authority (including the UK Office of Fair
Trading) and the European Commission and the EFTA Surveillance Authority) under
any anti-trust or similar legislation in any jurisdiction.     (c)   The Company
has not received a written communication or request for information in relation
to any aspect of its business from or by the Director General of Fair Trading
(or any officer of the Office of Fair Trading), the Competition Commission or
the EFTA Surveillance Authority or from any other authority under any anti-trust
or similar legislation in any other jurisdiction and so far as the Seller is
aware no such communication or request is currently expected.     (d)   The
Company has never received, nor so far as the Seller is aware is expecting to
receive any aid (in whatever form) from a Member State of the European Community
or from State resources such as could be regarded as State aid for the purposes
of Articles 87 to 89 of the Treaty of Rome.



15.6   Unlawful Payments       As far as the Seller is aware, neither the
Company nor a person for whose acts or defaults the Company may be vicariously
liable has:



  (a)   induced a person to enter into an agreement or arrangement with the
Company by means of an unlawful or immoral payment, contribution, gift or other
inducement;     (b)   offered or made an unlawful or immoral payment,
contribution, gift or other inducement to a government official or employee; or
    (c)   directly or indirectly made an unlawful contribution to a political
activity.

-56-



--------------------------------------------------------------------------------



 





    All references to the Company in this paragraph 15 should be deemed to
include the Company’s officers, agents and employees.   15.7   Questionable
Payments       None of the Seller, the Company, or any employee, agent,
Affiliate or other representative of any of them (a) has used any corporate
funds of the Company to make any illegal or unlawful payment to any officer,
employee, representative, or agent of any governmental authority, or to any
political party or official thereof, including, without limitation, any of the
same that would violate the United States Foreign Corrupt Practices Act of 1977,
as amended, or (b) has made or agreed to make to, or received or agreed to
receive from, any third party, whether or not a governmental authority, any
illegal payment, bribe, kickback, contribution, gift or other questionable
payment of any nature (whether in money, property or services) for any referrals
or recommendations or otherwise in connection with the operation of the Company;
and no director, officer, or controlling person of the Company has done any of
the foregoing, whether or not in connection with the operation of the Company.
Neither the Company nor the Seller with respect to the Company has agreed to
make, or is aware that there has been made or that there is any agreement to
make, any payment to any person with the intention or understanding that any
part of such payment would be used for any purpose other than that described in
the documents supporting such payment.   16.   BROKERAGE OR COMMISSIONS       No
person is entitled to receive from the Company a finder’s fee, brokerage or
commission in connection with this agreement or anything in it and the Company
is not liable to pay to any of its directors, employees, agents and advisers any
sum whatsoever in connection with the sale of the Shares.   17.   DIRECTORS,
WORKERS AND EMPLOYEES   17.1   Particulars of Workers       The particulars of
all workers provided to the Buyer show the names, job title, date of
commencement of employment, date of birth and period of continuous employment
(calculated in accordance with chapter 1 of part XIV of the ERA) of every
Worker.   17.2   Remuneration and Benefits       The particulars of all Workers
provided to the Buyer show all remuneration and other benefits:



  (a)   actually provided; or     (b)   which the Company is bound to provide
(whether now or in the future) to each Worker and are true and complete and
include particulars of and details of participation in all profit sharing,
incentive, bonus, commission, share option, medical, permanent health insurance,
directors’ and officers’ insurance, travel, car and redundancy (the “Schemes”)
operated for all or any Workers or former Workers of the Company or their
dependants whether legally binding on the Company or not.

-57-



--------------------------------------------------------------------------------



 





17.3   Terms and Conditions



  (a)   Copies of all the standard terms and conditions, staff handbooks and
policies which apply to Workers have been provided to the Buyer.     (b)   There
are no terms and conditions in any contract with any Worker pursuant to which
such person will be entitled to receive any payment or benefit or such person’s
rights will change as a direct consequence of the transaction contemplated by
this agreement.



17.4   Operation of the Schemes       The Schemes have at all times been
operated in accordance with their governing rules or terms and all applicable
laws and all documents which are required to be filed with any regulatory
authority have been so filed and all tax clearances and approvals necessary have
been obtained and not withdrawn and no act or omission has occurred which has or
could prejudice any such tax clearance and/or approval.   17.5   Notice Periods
      The terms of employment or engagement of all Worker, agents and
professional advisers of the Company are such that their employment or
engagement may be terminated by not more than three months notice given at any
time without liability for any payment including by way of compensation or
damages (except for unfair dismissal or a statutory redundancy payment).   17.6
  Changes since the Accounts Date       Since the Accounts Date the Company has
not made, announced or proposed any changes to the emoluments or benefits of or
any bonus to any Workers and the Company is under no express or implied
obligation to make any such changes with or without retrospective operation.  
17.7   Loans       There are no amounts owing or agreed to be loaned or advanced
by the Company in excess of an aggregate total of £5,000 to any Workers (other
than amounts representing remuneration accrued due for the current pay period,
accrued holiday pay for the current holiday year or for reimbursement of
expenses).   17.8   Notice of Termination, Leave of Absence, Disciplinary
Warning and Outstanding Offers



  (a)   No Worker has given or received notice to terminate his employment or
engagement.     (b)   There are no Workers who are on secondment, maternity
leave or absent on grounds of disability or other leave of absence (other than
normal holidays or absence of no more than one week due to illness).     (c)  
No Worker is subject to a current disciplinary warning.

-58-



--------------------------------------------------------------------------------



 





  (d)   There are no outstanding offers of employment or engagement by the
Company and no person has accepted such an offer but not yet taken up the
position accepted.



17.9   Payment up to Completion       All salaries, wages and fees and other
benefits of all Workers have, to the extent due, been paid or discharged in full
together with all related payments to third party benefit providers or relevant
authorities.   17.10   Industrial Relations



  (a)   No Workers are members of a trade union, staff association or any other
body representing workers and no such union, association or body is recognised
by the Company for the purposes of collective bargaining.     (b)   Copies of
and full details of all rights and liabilities relating or pursuant to any
collective agreements (whether with a trade union, staff association or any
other body representing workers and whether legally binding or not) concerning
the Company have been provided to the Buyer.     (c)   Within the three years
preceding the date hereof the Company has not been engaged or involved in any
trade dispute (as defined in section 218 of the TULR(C)A) with any Worker, trade
union, staff association or any other body representing workers and no event has
occurred which could or might give rise to any such dispute and no industrial
action involving Workers, official or unofficial, is now occurring or threatened
nor has any industrial relations or employment matter been referred either by
the Company or its Workers or by any trade union staff association or any other
body representing workers to ACAS for advice, conciliation or arbitration.



17.11   Claims by Workers       The Seller has not received any claim from, and
is not aware of any threatened claim or any basis for any claim from or any
exercisable right of action by any past or present Worker or any worker of a
predecessor in business against the Company, including any claim:



  (a)   in respect of any accident or injury which is not fully covered by
insurance; or     (b)   for breach of any contract of services or for services;
or     (c)   for loss of office or arising out of or connected with the
termination of his office or employment



    and, so far as the Seller is aware no event or inaction has occurred which
could or might give rise to any such claim.   17.12   Enquiries and
Discrimination



  (a)   There are no enquiries or investigations existing, pending or, so far as
the Seller is aware, threatened which affect the Company in relation to any
Worker by the Equal

-59-



--------------------------------------------------------------------------------



 





      Opportunities Commission, the Commission for Racial Equality, the
Disability Rights Commission or the Health and Safety Executive or any other
bodies with similar functions or powers in relation to the Workers.     (b)  
There are no terms or conditions under which any Worker is employed or engaged
nor has anything occurred or not occurred prior to Completion that may give rise
to any claim for sex, race or disability discrimination or equal pay either
under English, United Kingdom or European Law whether by such Worker or any
former or prospective Worker.



17.13   Redundancy       Full and accurate details have been provided to the
Buyer of any redundancy payment (whether pursuant to a redundancy scheme or
formula or policy or otherwise whether contractual or discretionary) the Company
has made in excess of the statutory redundancy entitlement to any Worker or
former Worker in the last three years, and there is no provision in any
occupational pension scheme in which Workers participate which provides enhanced
benefits on redundancy.   17.14   Health and Safety       All health and safety
policies and procedures, health and safety committees, health and safety
representatives required by law have been instituted by the Company, and details
of any complaints, recommendations, investigations or claims relating to health
and safety issues made or carried out in the last five years and affecting the
Company and its Workers have been provided to the Buyer.   17.15   Compliance
with Laws



  (a)   The Company has complied in all material respects with all relevant
provisions of the Treaty of Rome, EC Directives, statutes, regulations, codes of
conduct, collective agreements, terms and conditions of employment, orders,
declarations and awards relevant to Workers or the relations between the Company
and any trade union, staff association or any other body representing Workers.  
  (b)   There are no training schemes, arrangements or proposals, whether past
or present, in respect of which a levy may henceforth become payable by the
Company under the Industrial Training Act 1982 and pending Completion no such
schemes, arrangements or proposals will be established or undertaken.



17.16   Transfer Regulations       The Company has not within the three years
preceding the date hereof entered into any agreement which involved or may
involve the Company (and no event has occurred which may involve the Company in
the future) acquiring or disposing of any undertaking or part of one such that
the Transfer Regulations applied or may apply thereto.

-60-



--------------------------------------------------------------------------------



 





17.17   Duty to Inform and Consult       The Seller and the Company have
complied with any applicable obligations to inform and consult with trade unions
and other representatives of workers.   17.18   Records       The Company has
maintained adequate and suitable records regarding the service of its Workers
and, in particular, has maintained all records required under the Working Time
Regulations 1998. All such records comply with the requirements of the Data
Protection Act 1998.   17.19   Business is conducted by Workers       The
Company has not entered into any agreement or arrangement for the management or
operation of its business or any part thereof other than with its Workers.   18.
  PROPERTIES   18.1   All Property       The Properties comprises all the
freehold and leasehold land owned, used or occupied by and all the rights vested
in the Company and all agreements whereby the Company has any financial
entitlement relating to any land at the date hereof.   18.2   No Other
Liabilities       The Company has no actual or contingent obligations or
liabilities (in any capacity including as principal contracting party or
guarantor) in relation to any lease, licence or other interest in, or agreement
relating to, land apart from the Properties.   18.3   Good and Marketable Title
      The Company has a good and marketable title to the Lease and the
Properties.   18.4   Title Deeds and Documents       The Company has under its
control all title deeds and documents necessary to prove its title to the
Properties and the same are original documents or properly examined abstracts;
where the Properties are leasehold the title documents include all necessary
consents for the grant and assignment of the lease satisfactory details of all
reversioners’ titles, memoranda of rent increases where appropriate and alt
reversioners’ consents required under the lease.   18.5   No Adverse Rights in
Course of Acquisition       No liberty, right, easement, licence or other
arrangement is enjoyed or is in the course of being acquired by or against any
of the Properties (and none is needed) for obtaining access to any land or for
repair of any premises or to comply with any fire regulations.

-61-



--------------------------------------------------------------------------------



 





18.6   Adequacy of Existing Beneficial Rights       Each of the Properties have
the benefit of all rights necessary for the continued present use and enjoyment
of the same such rights not being capable of withdrawal by any person nor liable
to be made subject to any charge therefor.   18.7   No Encumbrances       Unless
disclosed in schedule 6 the London Property and the title deeds thereto are not
and will not at Completion be subject to any Encumbrance or any lease or
agreement for lease.   18.8   No Overriding Interests       Unless disclosed,
the Lease is not subject to any overriding interests within the meaning of
section 70 of the Land Registration Act 1925.   18.9   Other Matters Adversely
Affecting the Properties       There are no agreements, covenants, restrictions,
exceptions, reservations, conditions, rights, privileges or stipulations
affecting the Properties or which adversely affect the value of the Properties
or conflict with the user thereof.   18.10   No Default       The Company has
duty performed, observed and complied with all covenants, restrictions,
exceptions, reservations, conditions, agreements, statutory and common law
requirements, by-laws, orders, building regulations and other stipulations and
regulations affecting the Properties and the uses of the Properties including
the terms of any lease, underlease or tenancy agreement under which any part of
the Properties is held. All outgoings have been paid to date and (in the case of
leasehold property) all rents and service charges have been paid to date and no
notice of any alleged breach of any of the terms of any such lease or tenancy
agreement as aforesaid has been served on the Company.   18.11   Leasehold
Property       The London Property is held under the lease brief details of
which are set out in schedule 6 and no licences or collateral arrangements or
concessions have been entered into or granted, and there are no rent reviews
which are or will at the date of Completion be in the course of being
determined.   18.12   Use       The existing use of the London Property is only
that specified in the Lease and is the lawful permitted use whether under the
current Town and Country Planning legislation and in the case of leasehold
property under the terms of the lease or tenancy agreement under which such
property is held or otherwise and are not temporary uses and all necessary
consents to such existing uses have been obtained.   18.13   Development

-62-



--------------------------------------------------------------------------------



 





    All development carried out has been and is lawful and all necessary
consents and permissions have been or are being obtained for such development.  
18.14   Adequacy of Planning Consents       The consents and permissions
referred to in paragraphs 18.13 and 18.14 of this schedule 3 are valid
subsisting and are not temporary or suspended and are also either unconditional
or subject only to conditions which have been satisfied so that nothing further
remains to be done thereunder or are not such as would be regarded as onerous by
a prudent investor in commercial property of the nature of the Properties and no
planning permission remains unimplemented (whether in whole or in part) nor has
any planning application been submitted which awaits determination.   18.15   No
Compulsory Acquisition or Enforcement Proceedings       There are no outstanding
enforcement or other notices or proceedings issued in respect of any of the
Properties and there is no resolution or proposal for compulsory acquisition by
the local or any other authority nor any outstanding order, notice or other
requirement of any such authority that affects such existing use as aforesaid or
involves expenditure in complying with it nor any other circumstances known
which may result in any such order or notice being made or served or which may
otherwise affect the Properties.   18.16   Repair and Condition       As far as
the Seller is aware all buildings and structures comprised in the Properties are
in good and substantial repair and condition and there are no material defects
therein (whether latent, inherent or otherwise); no such buildings and
structures have been the subject of flooding or drainage defects and so far as
the Seller is aware no substances the use of which is not now approved by
current good building practice were used in the construction of any part
thereof.   18.17   Replies to Enquiries       All disclosures and replies to
enquiries and requisitions relating to the Properties made or given by or on
behalf of the Seller or the Company to the Buyer or its solicitors are now and
will at Completion be complete and correct in all material respects.   18.18  
Full Disclosure       All relevant matters affecting the Properties or the use
or value thereof or any proposals relating thereto and full details of all
leases have been disclosed in writing to the Buyer or its solicitors prior to
the date hereof.   18.19   Accuracy of Information       All the information
produced to or given in writing to the Buyer or the Buyer’s Solicitors in
respect of or relating to the Properties (including replies to enquiries and
requisitions) in the course of negotiations leading up to the execution of this
agreement is true and accurate and the Seller is not aware of any fact, matter
or thing:

-63-



--------------------------------------------------------------------------------



 





  (a)   which has not been disclosed to the Buyer or the Buyer’s Solicitors
which makes any such information untrue or misleading at the date of this
agreement; or     (b)   the disclosure or non-disclosure of which might affect
the willingness of a buyer to purchase or procure the purchase of any of the
Properties.



18.20   No Litigation       The Company is not engaged in any litigation or
arbitration proceedings in connection with any of the Properties and has not
committed any offences in connection with the Properties. There is no cause of
action which has arisen or accrued or law suit or arbitration threatened or
pending against the Company in connection with the Properties and no
circumstances exist which are likely to give rise to any.   18.21   No Vitiation
of Insurance       The Company has not done or omitted to do anything whereby
any policy of insurance has or may become void or voidable and all requisite
insurances are in force and all current premiums are fully paid.   18.22   No
Disputes       The Properties are not affected by any outstanding disputes,
notices or complaints which affect the use of the Properties for the purposes
for which they are now used or proposed to be used and there are no matters or
Encumbrances affecting the Properties and which would prevent or impede the
Company from operating and carrying on the businesses currently carried on at
the Properties.   18.23   Local Authorities — Land Charges and Replies to
Enquiries       As far as the Seller is aware the London Property is not
affected by any matter or thing which would be revealed by official certificates
of search in the register of local land charges or by replies to enquiries on
form CON 29D or (if appropriate) form CON 29D (London) which would adversely
affect the London Property or the value thereof.   18.24   Fire Precautions Act
1971       As far as the Seller is aware the Company has complied with its
obligations under the Fire Precautions Act 1971 and has applied for and obtained
fire certificates thereunder in respect of all premises owned or occupied by the
Company to the extent required by such Act.   18.25   Disability Discrimination
Act



  (a)   As far as the Seller is aware the Company has made all reasonable
adjustments to the work place, to the way work is done, and to the way in which
goods, services and facilities are provided to comply with Disability
Discrimination Act 1995.     (b)   As far as the Seller is aware the Company is
not liable for any claims under the Disability Discrimination Act.

-64-



--------------------------------------------------------------------------------



 





19.   PENSIONS   19.1   Pensions arrangements disclosed       Save under the
Disclosed Scheme and the state pension schemes, the 401(k) schemes in the US and
the personal pensions in Australia, the Company is not under any obligation or
commitment, nor is the Company a party to any custom or practice, to pay,
provide, administer or contribute towards any relevant benefits within the
meaning of section 612 of the Income and Corporation Taxes Act 1988 (ignoring
the exception contained in that section), including the making of any payment of
contributions to, or remuneration specifically referable to contributions to,
any personal pension scheme, stakeholder pension scheme, retirement annuity
contract or similar arrangement (“Relevant Benefits”) to or in respect of any
person and nothing has been done to create a reasonable expectation that any
such payments, provision or contributions will be made. The Company has not at
any time participated in or contributed towards any scheme or arrangement which
has as its purpose or one of its purposes the provision of Relevant Benefits
(other than as noted above and schemes which have been fully wound up).   19.2  
Money purchase scheme       Other than lump sum death in service benefits and
dependants’ pensions on death in service, the Disclosed Scheme provides in
respect of the employees of the Company only money purchase benefits (as defined
in section 181 of the Pension Schemes Act 1993) and no promise or assurance
(oral or written) has been given to any person that his or her benefits under
the Disclosed Scheme (other than lump sum death in service benefits) will be
calculated by reference to any person’s remuneration or equate (approximately or
exactly) to any particular amount.   19.3   Ex gratia payments       The Company
has not made or proposed, and will not before Completion make or propose, any
voluntary or ex gratia payments of Relevant Benefits to or in respect of any
person and is not due to make any such payments in the future.   19.4  
Undertakings       No undertaking or assurance has been given or will before
Completion be given by the Company to any person as to the introduction,
continuation, increase or improvement of any Relevant Benefits.   19.5  
Disclosure of documents       Full details of the Disclosed Scheme have been
supplied to the Buyer including, copies of all current trust documentation; all
current booklets and announcements made to employees; and details of all
discretionary and augmented benefits granted.

-65-



--------------------------------------------------------------------------------



 





19.6   Regulatory approval



  (a)   The Disclosed Scheme is an exempt approved scheme under Chapter I Part
XIV of the TA or approved under Chapter IV Part XIV of the TA and there is no
reason why such approved status might be withdrawn or cease to apply.     (b)  
If the employees of the Company are contracted-out of the State Second Pension,
a contracting-out certificate under the Pension Schemes Act 1993 is in force
covering the employment of the employees of the Company and there is no reason
why such a contracting-out certificate could be withdrawn or cease to apply.



19.7   Payment of contributions       All contributions and premiums which have
become payable to or under the Disclosed Scheme by or in respect of current and
former employees and officers employed by the Company have been duly paid within
any applicable prescribed period under the Pensions Act 1995 and the Disclosed
Scheme’s governing documentation.   19.8   Legal compliance and
claims/litigation



  (a)   The Disclosed Scheme has in relation to employees or former employees of
the Company been at all times operated in accordance with the trusts, powers and
provisions of their governing documentation, all applicable EU and domestic
legislation, and the general requirements of law and regulatory practice and no
report has been made to any regulatory authority in relation to any potential or
actual non-compliance.     (b)   The Company has fulfilled all of its
obligations in relation to and under the Disclosed Scheme in respect of any
current and former employees and officers employed by the Company.     (c)  
Prior to the date of this agreement and completion all benefits which have been,
or will be, transferred into the Disclosed Scheme (whether on an individual or
bulk basis) have been, or will be, so transferred on a sex equal basis.     (d)
  With effect from 8 October 2001, the Company has always been and is now exempt
from the requirement to designate and provide access to a stakeholder pension
scheme.     (e)   No claim or complaint has been made or threatened against any
trustee, manager or administrator of the Disclosed Scheme or any employer
participating therein in respect of any act, event, omission or other matter
arising out of or in connection with the Disclosed Scheme (other than routine
claims for benefits) in relation to employees or former employees of the Company
and there is no dispute in respect of the provision of Relevant Benefits
(whether payable under the Disclosed Scheme or otherwise) in relation to
employees or former employees of the Company and there are no circumstances
which may give rise to any such claim or complaint.

-66-



--------------------------------------------------------------------------------



 





19.9   Insured death benefits       All lump sum death in service benefits which
may be payable (other than a refund of members’ contributions with interest
where appropriate) are fully insured with an insurance company authorised to
carry on long-term insurance business under the Financial Services and Markets
Act 2000. All policies and contracts under which such benefits are insured are
enforceable and so far as the Seller is aware there is no ground on which the
insurance company concerned might avoid liability under such policy or contract.
  19.10   Access to membership       Every employee or former employee of the
Company who is or has been entitled to, or eligible for, membership of the
Disclosed Scheme, whether under a contract of employment or under the rules of
the Disclosed Scheme or otherwise, has joined or been invited to join as of the
date on which he became so entitled or eligible.   19.11   Part Timers      
Every employee or former employee of the Company who is or has been a part time
employee is not and has never been excluded from membership of the Disclosed
Scheme or any scheme operated by the Company.   20.   TAXATION   20.1   Returns



  (a)   So far as the Seller is aware the Company has duly and punctually paid
all Tax which it has become liable to pay and is not under any liability to pay
any penalty, interest, surcharge or fine in connection with any Tax.     (b)  
So far as the Seller is aware the Company has made all Tax Returns, maintained
all records, supplied all information and given all notices to any taxation
authority as reasonably requested or required by law within any requisite period
and all such Tax Returns, information and notices are correct and accurate in
all material respects and are not the subject of any dispute and so far as the
Seller is aware there are no facts or circumstances likely to give rise to or be
the subject of any such dispute.     (c)   So far as the Seller is aware the
Company has properly deducted Tax at source and paid over such Tax in accordance
with the system applicable in any relevant jurisdiction in respect of any Income
Tax “Pay as You Earn” system and has duly paid and accounted for all national
insurance, social security or like contribution required by any relevant
jurisdiction and has complied with all its reporting obligations in connection
with the benefits provided for employees and directors in accordance with such
system.     (d)   So far as the Seller is aware the Company is not involved in
any dispute in relation to Tax and no taxation authority has investigated or
indicated that it intends to investigate the Tax affairs of the Company other
than under the normal tax audit procedures of the relevant taxation authority.

-67-



--------------------------------------------------------------------------------



 





  (e)   So far as the Seller is aware no taxation authority has operated or
agreed to operate any special arrangement (being an arrangement which is not
based on or in accordance with a taxation statute, published practice or
convention) in relation to the affairs of the Company.



20.2   Disposal of Assets



  (a)   So far as the Seller is aware no claim has been made for the
depreciation of any asset of the Company for Tax purposes in circumstances in
which the claim is likely to be disallowed.     (b)   So far as the Seller is
aware since the Accounts Date, the Company has not been involved in any
transaction which has given or may give rise to a liability to Tax on the
Company (or would have given or might give rise to such liability but for the
availability of any relief, allowance, deduction or credit) other than Taxation
in respect of trading transactions entered into in the ordinary course of the
Company’s business, or taxation arising on any interest arising in the ordinary
course of the Company’s business.     (c)   So far as the Seller is aware the
Company is not liable to pay taxation in respect of any hidden distributions of
profit in any relevant jurisdiction.     (d)   So far as the Seller is aware the
book value of each asset of the Company as shown in or adopted for the purposes
of the Accounts is such that if any asset were disposed of at Completion at its
book value (or if acquired after the Accounts Date at cost) no liability to Tax
(ignoring indexation allowances) would be incurred nor would any Tax previously
held over crystallise.     (e)   So far as the Seller is aware the Company has
not disposed of or acquired any assets in circumstances such that the
consideration given on such disposal or acquisition might be adjusted by any
taxation authority for tax purposes.     (f)   So far as the Seller is aware the
Company has not been involved in any share for share exchange or any scheme of
reconstruction or amalgamation.     (g)   So far as the Seller is aware no
capital gains chargeable to Tax will accrue to the Company on the disposal of
any debt owed to the Company.



20.3   Stamp Duty and Documentary Taxes       So far as the Seller is aware all
documents in the enforcement of which the Company is interested have been duly
stamped and all such duty, interest and penalties have been duly paid.   20.4  
Accounts       So far as the Seller is aware the Accounts for the Company make
full provision or reserve in respect of any period ended on or before the
Accounts Date for all Tax assessed or liable to be assessed on the Company or
for which it is accountable at the Accounts Date whether or not the Company has
or may have any right of reimbursement against any other person

-68-



--------------------------------------------------------------------------------



 





    including in particular (but without prejudice to the generality of the
foregoing) Tax in respect of property (of whatever nature) income, profits or
gains held, earned, accrued or received by or to a person on or before the
Accounts Date or by reference to any event occurring, acts done or circumstances
existing on or before that date including distributions made down to such date
or provided for in the Accounts and proper provision has been made and shown in
the Accounts for deferred taxation in accordance with generally accepted
accounting principles.   20.5   Value Added Tax



  (a)   So far as the Seller is aware the Company is registered for the purposes
of the VAT legislation (or the equivalent Tax legislation in each jurisdiction
where it carries on business “VAT legislation”) and has made, given, obtained
and kept full, complete, correct and up to date records, invoices and other
documents appropriate or required for the purposes of the relevant VAT
legislation and is not in arrears with any payment or returns due under the VAT
legislation and has not been required by the relevant taxation authority in any
applicable jurisdiction to give security under the VAT legislation.     (b)   So
far as the Seller is aware the Company has not within the last 12 months been in
default in respect of any accounting period for VAT so as to give rise to any
liability for a surcharge for default under the relevant VAT legislation.



20.6   Duties       So far as the Seller is aware all VAT payable on the
importation of goods and all excise or other import charges or duties payable to
any relevant authority in respect of any assets (including without limitation,
trading assets and stock) imported or owned by the Company have been paid or
provided for in full.   20.7   Deductions       So far as the Seller is aware
the Company is not under any obligation to make at any time any payment outside
its ordinary course of business nor has the Company made any payment or incurred
an obligation to make any such payment since the Accounts Date which will not be
wholly deductible for the purposes of any corporate income or profit-based Tax
in any relevant jurisdiction.   20.8   Profit Pooling       So far as the Seller
is aware the Company is not nor has it been a party to any profit pooling or
profit sharing agreement or arrangement.

-69-



--------------------------------------------------------------------------------



 





20.9   Secondary Liability       So far as the Seller is aware no transaction,
act, omission or event has occurred (including without limitation the execution
or implementation of this agreement) in consequence of which the Company is or
may be held liable for any Tax or may otherwise be held liable for or to
indemnify any person in respect of any Tax which is primarily or directly
chargeable against or attributable to any person other than the Company.   20.10
  Indemnities       So far as the Seller is aware the Company has no liability
to make any payment pursuant to an indemnity, guarantee or covenant entered into
before completion under which the Company has agreed to meet or pay a sum
equivalent to or by reference to another person’s liability to Tax.   20.11  
Transfer Pricing       So far as the Seller is aware all transactions entered
into by the Company have been entered into on an arm’s length basis and the
consideration (if any) charged or received or paid by the Company on all
transactions entered into by it has been equal to the consideration which might
have been expected to be charged, received or paid (as appropriate) between
independent persons dealing at arm’s length and so far as the Seller is aware no
notice or enquiry by any taxation authority has been made in connection with any
such transaction and the Company has sufficient contemporaneous documentary
evidence to justify the basis of the amounts charged, received or paid on all
such transactions.   20.12   Residence       So far as the Seller is aware the
Company is not liable to Tax in any jurisdiction other than the jurisdiction in
which it is incorporated nor does the Company have or has ever had a permanent
establishment in a jurisdiction other than the jurisdiction of incorporation.  
20.13   Tax Avoidance       So far as the Seller is aware the Company has not
entered into nor been a party to nor otherwise been involved in any scheme or
arrangement designed wholly or mainly for the purposes of avoiding, deferring or
reducing a liability to Tax.   20.14   Double Taxation



  (a)   So far as the Seller is aware the Company has made all claims necessary
to obtain relief from double taxation under any relevant bilateral convention
relating to double taxation in respect of income, profits, gains or payments
accrued in the Accounts or made prior to the Accounts Date.     (b)   So far as
the Seller is aware the Company is not an agent of another company for the
purpose of assessing the latter to Tax in the country of residence of the first
company.

-70-



--------------------------------------------------------------------------------



 





  (c)   So far as the Seller is aware the Company has not changed its country of
residence without obtaining the appropriate mandatory consent from the relevant
taxation authority.



20.15   Withholdings       So far as the Seller is aware the Company has
deducted Tax from all payments made where required by applicable legislation and
accounted to the relevant taxation authority for Tax so deducted.   20.16   Tax
Sharing       So far as the Seller is aware the Company is not bound by or party
to (nor will it become bound by or party to) any tax sharing or tax allocation
agreement in respect of which claims would not be time barred.   20.17   Groups
      So far as the Seller is aware the Company is not and has never been a
member of a group of companies or a fiscal consolidation or a fiscal unity for
the purposes of any corporate income Tax or Sales Tax.   20.18   Sales Tax      
So far as the Seller is aware the Company has complied with all applicable laws
relating to sales taxes and the payment thereof.   20.19   Specific Tax
Warranties



  (a)   So far as the Seller is aware, the Company will not become liable to pay
any Tax or suffer an alteration in the manner in which it is assessed to Tax or
lose any relief or allowances otherwise available to it as a result of entering
into this agreement.     (b)   So far as the Seller is aware, no assets were
transferred to the Company pursuant to a capital gains tax rollover for
Australian tax purposes.     (c)   So far as the Seller is aware, the fair
market value of the US business transferred from Gains UK to Gains US on 1 July
2002 was $900,000 and all of this value is attributable to the net book value of
the assets.     (d)   So far as the Seller is aware, no liability to tax arose
in the Company at the time of the acquisition of the assets of the trade from
the administrator or the trades into their current corporate vehicles.

-71-



--------------------------------------------------------------------------------



 





21.   ENVIRONMENTAL MATTERS   21.1   Liability       The Company and the London
Property comply and have since the commencement of the Lease at all times
complied with all Environmental Laws in all material respects and so far as the
Seller is aware there are no facts or circumstances which interfere or prevent
compliance with any Environmental Laws.       There are no civil, criminal
arbitration or administrative actions, claims, proceedings or suits pending or
so far as the Seller is aware threatened against the Company arising from or
relating to Environmental Law and so far as the Seller is aware there are no
circumstances which may lead to such actions, claims, proceedings or suits.  
21.2   Notices and Complaints       The Company has not received any notice of
enforcement, prohibition, improvement, remediation or other notice of equivalent
nature, or any judgment, order, decree, award, demand or decision in respect of
the Environment from any court, tribunal, arbitrator or governmental or
regulatory authority and there have been no complaints, investigations,
enquiries, requests for information or other formal or informal indications of
any possible claims or legal actions in respect of the Environment received by
such Company from any person including any neighbour, governmental or regulatory
authority, current or former employee or third party.   21.3   Predecessors    
  So far as the Seller is aware predecessors in title (including all previous
owners, occupiers and managers) of the London Property or the Activities have
complied with Environmental Laws.   22.   INFORMATION       The Agreement and
the Disclosure Letter       Taken as a whole, the information set out in this
agreement and schedules 1, 2 and 6 attached hereto and in the Disclosure Letter
is true, complete, accurate and not misleading in all material respects.

-72-



--------------------------------------------------------------------------------



 



SCHEDULE 4
Sellers’ limitations on liability



1.   Definitions   1.1   In addition to the words and expressions defined in
clause 1 and schedule 3 of this agreement, in this schedule the following
definitions apply.

      Claims   a Tax Claim or a Warranty Claim;       Claims Threshold  
£75,000;       Company   each member of the Group;       Expiry Date   in
relation to a Warranty Claim, 2 years from the Completion Date and, in relation
to a Tax Claim the seventh anniversary of the Completion Date;       Group
Relief   group relief as defined in section 402 ICTA;       Reliefs   any
allowance credit, exemption, deduction or relief from, in computing, against or
in respect of Tax or any right to the repayment of Tax;       Taxation Authority
  any local, municipal, governmental, state, federal or fiscal, revenue, customs
or excise authority, body, agency or official anywhere in the world having power
or authority in relation to Tax including the Inland Revenue and HM Customs and
Excise;       Tax Claim   a claim under or in respect of the taxation warranties
contained in paragraph 20 of schedule 3 to this agreement. For the avoidance of
doubt, the term “Tax Claim” does not refer to a claim under the Tax Deeds; and  
    Warranty Claim   a claim under or in respect of the Warranties contained in
schedule 3 to this agreement other than a Tax Claim.



1.2   Except where otherwise stated, references to “paragraphs” in this schedule
are to paragraphs of this schedule.   2.   Introduction   2.1   Nothing in this
schedule limits the liability of the Seller in respect of its own fraud.   3.  
Specific limitations   3.1   The Seller shall have no liability in respect of:

-73-



--------------------------------------------------------------------------------



 





  (a)   circumstances fairly disclosed in this agreement or the Disclosure
Letter (it being understood that the Buyer shall only be deemed to have
knowledge of information disclosed in this agreement or in the Disclosure
Letter); and     (b)   anything arising from the implementation of this
agreement.



3.2   The Seller shall have no liability in respect of a Claim to the extent
that it occurs or is increased solely as a result of:



  (a)   any increase in rates of Tax occurring after the date of this agreement
or any legislation or law not in force at the date of this agreement including,
without limitation, any legislation taking effect retrospectively or a change in
interpretation of law or any change in the published practice of or withdrawal
of any published extra-statutory concession by a Taxation Authority after the
date of this agreement;     (b)   a change after the Accounts Date:



  (i)   in generally accepted accounting practices (other than a restatement of
the Company’s historic accounts to make them compliant with Generally Accepted
Accounting Principles if they were not compliant prior to Completion; or    
(ii)   the accounting reference date of the Company; or



  (c)   (with regard to an increase only) a breach of this agreement or the Tax
Deeds by a member of the Buyer’s Group.



3.3   The Seller shall have no liability in respect of a Claim to the extent
that:



  (a)   the loss or damage giving rise to the Claim is recovered by the Buyer’s
Group under any policy of insurance;     (b)   a member of the Buyer’s Group has
recovered the loss or damage giving rise to the Claim from some other person;  
  (c)   the circumstances to which the Claim relates have been expressly
reserved for or noted in, the Accounts;     (d)   the breach in respect of which
the Claim is made is remediable by the Seller (unless the Seller is given
written notice by the Buyer of the circumstances to which the Claim relates as
soon as reasonably practicable and it is not remedied within 30 days of the date
on which the notice is received);     (e)   the quantum of such Claim has been
included in the Adjustments or Agreed Errors under clauses 6.4, 6.5, 6.6 and
6.7; and     (f)   the Buyer has recovered from the Seller’s Group pursuant to a
specific indemnity contained in this agreement including, for the avoidance of
doubt, clauses 7.7, 7.8, 7.9, 7.10, 7.11 and 7.12.

-74-



--------------------------------------------------------------------------------



 





4.   Limitations applying to Tax Claims       The Seller shall not be liable in
respect of any Tax Claim to the extent of any recovery by the Buyer under the
Tax Deeds in respect of, or arising from, the same Tax Claim.   5.   Threshold
for Claims   5.1   The Seller shall have no liability in respect of a Claim
unless and until the amount that would otherwise be recoverable in respect of
the Claim when aggregated with all other amounts owing by that Seller as a
result of other substantiated Claims exceeds the Claims Threshold (provided that
no Claim less than or equal to £15,000 shall be included in such aggregate
amount).   5.2   If the Claims Threshold is exceeded, the Seller shall be liable
for the total amount of such Claims and shall not be limited to the excess over
the Claims Threshold.   6.   Ceiling on Claims   6.1   The maximum aggregate
liability of the Seller in respect of all Warranty Claims and Tax Claims shall
not exceed the aggregate sum of £7,200,000 plus, to the extent payable to the
Seller, the Deferred Consideration and, to the extent payable to the Seller, the
Earn-Out Consideration received by the Seller, if any.   6.2   If the Seller is
required to pay or reimburse the Buyer’s reasonable legal and other professional
fees and expenses the cost of those fees and expenses shall be included in the
maximum aggregate liability referred to in sub-paragraph 6.1 above.   7.   Time
limits       A Claim shall not be brought against the Seller unless written
notice of the breach specifying the amount claimed, identifying the provisions
of this agreement which the Buyer alleges have been breached and describing the
relevant circumstances in reasonable detail is given to the Seller before the
relevant Expiry Date and the Buyer issues proceedings within 12 months of
sending such written notice.   8.   Recovery   8.1   The Buyer shall procure
that if as a result of circumstances giving rise to a Claim a member of the
Buyer’s Group is entitled to receive a benefit from a third party that member of
the Buyer’s Group shall:



  (a)   take all reasonable steps to obtain the benefit (it being understood,
however, that the Buyer shall have no obligation to take any such steps prior to
asserting a Claim hereunder); and     (b)   subject to the following provisions
of this paragraph, account to the Seller for an amount equal to the value of the
benefit received.

-75-



--------------------------------------------------------------------------------



 





8.2   The Buyer shall not be required as a result of sub-paragraph 8.1(b) to
account to the Seller for an amount in excess of the aggregate of amounts
actually paid by the Seller to the Buyer in respect of Claims.   9.   Conduct of
matters giving rise to Claims or recovery   9.1   The Buyer shall procure that,
if a member of the Buyer’s Group becomes aware of circumstances which might give
rise to a Claim or that it is or may be entitled to make a recovery from a third
party in respect of circumstances which have given or are likely to give rise to
a Claim, it shall:



  (a)   not admit or concede liability or agree a compromise or settlement with
a third party without first obtaining the Seller’s written agreement;     (b)  
give the Seller and its advisers reasonable access to the premises and personnel
of any member of the Buyer’s Group and opportunity to examine and copy relevant
documents and records and photograph premises, assets or personnel within the
control of any member of the Buyer’s Group and, if required by the Seller,
procure that all such personnel within the Buyer’s Group having knowledge of or
involvement with the facts and circumstances giving rise to the claim affords
the Seller all reasonable assistance to properly resist, contest, defend or
appeal against the Claim;     (c)   take such action as the Seller reasonably
requires in relation to the Claim and permit the Seller (in its own name or in
the name of a member of the Buyer’s Group or in any combination of those names)
to conduct, settle, compromise, defend or appeal relevant proceedings and to
enforce any relevant rights and entitlements; provided that the Seller shall not
settle or compromise any action in a way that would require any action other
than the payment of monetary damages with the consent of the Buyer.



9.2   Without prejudice to the provisions of sub-paragraph 9.1 where, having
discharged a liability arising in respect of a Claim, the Seller requests the
assignment to it of any right of the Buyer or of the Company to make recovery in
whole or in part from any third party, the Buyer will assign or procure the
assignment to the Seller of such right and, if that right is not legally capable
of effective assignment, will pursue such right on behalf of the Seller and
forthwith promptly pay over and account to the Seller all amounts recovered.  
9.3   The Buyer shall procure that each member of the Buyer’s Group shall
preserve within its control originals (where it is so entitled) or (in every
other case) copies of all documents and other information relevant to matters
which may give rise to a Claim or a right of recovery from a third party in
respect of matters which may give rise to a Claim.   10.   Mitigation      
Nothing in this schedule restricts the general obligation at law to mitigate
loss or damage.

-76-



--------------------------------------------------------------------------------



 



SCHEDULE 5
Action Pending Completion

The Seller should be able to perform the actions set out in this schedule 5 with
the prior consent of a nominated person appointed by the Buyer (such consent to
be given or withheld in the Buyer’s sole discretion).

The Seller shall ensure that each Group Company shall other than as expressly
set out in this agreement (including, without limitation, schedule 9):



1.   not create, allot, issue, acquire, reduce, repay or redeem any share or
loan capital or agree. arrange or undertake to do any of those things, or
acquire or agree to acquire an interest in an undertaking (as defined by section
259 of the Companies Acts 1985);   2.   operate its business in the usual way so
as to maintain that business as a going concern;   3.   not acquire or dispose
of; or agree to acquire or dispose of, an asset except in the usual course of
its trade or assume or incur, or agree to assume or incur, a liability,
obligation or expense (actual or contingent) except in the usual course of its
trade;   4.   not acquire or agree to acquire an asset for an amount which is
higher than open market arm’s length value;   5.   make, or agree to make,
capital expenditure of in total £50,000 (or its equivalent in pounds sterling at
the time) or incur, or agree to incur, a commitment or connected commitments
involving capital expenditure of in total £50,000;   6.   not declare, pay or
make a dividend or distribution except to the extent provided for in the
accounts;   7.   not pass a shareholders’ resolution (except for those
representing the ordinary business of an annual general meeting);   8.   not
create, or agree to create, an Encumbrance over an asset or redeem, or agree to
redeem, an existing Encumbrance over an asset;   9.   not pay, loan, dividend or
advance any amount to, or for the account or benefit of, or sell, transfer or
lease any of its assets to, or for the account or benefit of, any member of the
Seller’s Group;   10.   continue each Policy (as defined in paragraph 9.1 of
schedule 3) and not do or omit to do anything which would make a Policy void or
voidable or might result in an increase in the premium payable under a Policy or
prejudice the ability to effect equivalent insurance in the future;   11.   in
relation to each of the Properties:   11.1   not apply for a Permit or implement
a Permit already obtained but not implemented;

-77-



--------------------------------------------------------------------------------



 





11.2   not change its existing use;   11.3   not terminate, or give a notice to
terminate, a lease, tenancy or licence;   11.4   not apply for consent to do
something requiring consent under a lease, tenancy or licence;   11.5   not
grant or refuse an application by a tenant, licensee or occupier to do something
requiring its consent under a lease, tenancy or licence;   11.6   not agree a
new rent or fee payable under a lease, tenancy or licence;   12.   not enter
into a material long-term, onerous or unusual agreement, arrangement or
obligation (including an agreement, arrangement or obligation of the type
referred to in paragraph 10.4 of schedule 3);   13.   not amend or terminate or
suffer the termination of any material agreements, arrangements or obligations
to which it is a party that individually or in the aggregate account for at
least £50,000 of annual revenue or expense (including without limitation
agreements, arrangements or obligations involving customers);   14.   not amend
the terms of employment or engagement of any Worker (except in the usual course
of its business) or provide, or agree to provide, a gratuitous payment or
benefit to any Worker (or any of their dependants) or employ, engage, or
terminate the employment or engagement of, a person;   15.   not amend, or agree
to amend, the terms of its borrowing or indebtedness in the nature of borrowing
or create, incur, or agree to create or incur, borrowing or indebtedness in the
nature of borrowing (including in each case inter group);   16.   not give, or
agree to give, a guarantee, indemnity or other agreement to secure, or incur
financial or other obligations with respect to, another person’s obligation;  
17.   not amend or discontinue (wholly or partly) a Disclosed Scheme (as defined
in paragraph 19 of schedule 3) or plan, propose or intend to amend, discontinue
(wholly or partly), or exercise a discretion in relation to a Disclosed Scheme;
  18.   not start litigation or arbitration proceedings;   19.   except in the
usual course of its trade, not compromise, settle, release, discharge or
compound litigation or arbitration proceedings or a liability, claim, action,
demand or dispute, or waive a right in relation to litigation or arbitration
proceedings;   20.   conduct its business in all material respects in accordance
with all applicable legal and administrative requirements in any jurisdiction;  
21.   not enter into an agreement, arrangement or obligation (legally
enforceable or not) in which the Seller, another Group Company, a director or
former director of a Group Company or a person connected with any of them is
interested;

-78-



--------------------------------------------------------------------------------



 





22.   not make a payment out of a bank account except where the payment is in
the usual course of its trade and not make payments in the usual course of trade
which exceed in total £50,000 (or its equivalent at the time); and   23.   not
pay nor incur any obligation to pay any service, management or similar charges
or any interest or amount in the nature of interest to any other person or incur
any liability to make such a payment to any member of the Seller’s Group
whatsoever;   24.   keep proper records and make therein true and complete
entries of all its dealings and transactions;   25.   make any change in any
method of accounting or accounting practice or policy other than in accordance
with UK GAAP or make any material tax election or settle, or compromise, any
material tax liability;   26.   not amend its memorandum or articles of
association;   27.   not grant any person a power of attorney; and   28.   not
write down inventory or accounts receivable, except in the ordinary course of
business consistent with past practice.

-79-



--------------------------------------------------------------------------------



 



SCHEDULE 6
London Property

The London Property, particulars of which are set out in the Lease.

-80-



--------------------------------------------------------------------------------



 



SCHEDULE 7
Pensions



1.   INTERPRETATION   1.1   In this schedule the following words and expressions
shall unless the context otherwise requires have the following meanings:      
“Approved” means approved for tax purposes by the Inland Revenue under Chapter I
of Part XIV of the TA (as an exempt approved scheme); and “Approval” shall have
a corresponding meaning;       “Deed” means the Supplemental Definitive Deed and
Rules of the Disclosed Scheme dated 17 March 1999;       “Member Employees”
means those employees of Gains UK who are active Full Members (as defined in the
Deed) of, or in a waiting period prior to joining, the Disclosed Scheme
immediately prior to Completion and who remain employed by Gains UK immediately
after Completion;       “Membership Transfer Date” means the day falling twelve
months after the Completion Date or such other date as is agreed in writing
between the Seller and the Buyer (subject to Approval of the Disclosed Scheme
not being prejudiced);       “Transitional Period” means the period commencing
on the Completion Date and ending on the day immediately before the Membership
Transfer Date (both days inclusive);       “exempt approved scheme", “relevant
benefits” and “retirement benefits scheme” have the same meanings as in the TA;
      “Non-Qualifying Member", “Short Service Benefit” and “Qualifying Member”
have the same meanings as in the Deed.       References in this schedule to
paragraphs are to paragraphs in this schedule.   1.2   Headings in this schedule
are for ease of reference only and shall not affect its interpretation.   2.  
THE DISCLOSED SCHEME   2.1   The Seller undertakes with the Buyer that:



  (a)   it will procure that Gains UK may remain a participating employer in the
Disclosed Scheme, in accordance with clause 19 of the Deed, in respect of the
Member Employees during the Transitional Period subject to:



  (i)   the approval of the Inland Revenue if required (which approval the
Seller and the Buyer shall use their respective reasonable endeavours to
obtain);     (ii)   the Buyer and Gains UK complying in all material respects
with the undertakings given in paragraph 2.2; and

-81-



--------------------------------------------------------------------------------



 





  (iii)   the written approval of the trustees and the principal employer of the
Disclosed Scheme, for the temporary participation of Gains UK for the
Transitional Period, which the Seller will use its best endeavours to obtain
within four weeks of Completion Date;



  (b)   until the Membership Transfer Date it will:



  (i)   not do or omit to do anything which would prejudice Approval of the
Disclosed Scheme;     (ii)   procure that the Disclosed Scheme is not terminated
or wound up during the Transitional Period;     (iii)   not exercise any
discretion, power, or take any action under or in relation to the Disclosed
Scheme which would adversely affect the relevant benefits of any Member
Employees under the Disclosed Scheme without the prior written consent of the
Buyer (such consent not to be unreasonably withheld);     (iv)   not alter the
rules of the Disclosed Scheme nor exercise any discretion or power to increase
the obligations of Gains UK as a participating employer or any of the Member
Employees;     (v)   procure that any Member Employee who for any reason during
the Transitional Period becomes eligible for or entitled to a benefit under the
Disclosed Scheme whether subject to the consent of the trustees, the Seller or
otherwise (including, for the avoidance of doubt, an early retirement pension on
the terms set out in the Disclosed Scheme) shall (subject to the consent of the
Buyer) receive fair and equal treatment as a member of the Disclosed Scheme and
be granted such benefit without further contribution being required by the Buyer
or Gains UK or the Member Employee;



      and the Seller will indemnify the Buyer against all liabilities, damages,
costs, losses and expenses arising out of any claim against the Buyer or Gains
UK by a Member Employee in respect of any failure by the Seller to comply with
the foregoing provisions;     (c)   it will provide to the Buyer such
information as the Buyer requests to enable it to observe the provisions of
paragraph 2.2 (including without limitation membership details relating to the
Member Employees);     (d)   no demand for contributions at a rate in excess of
the rate specified in paragraph 2.2 below or any other payments in respect of
the Disclosed Scheme shall be made of the Buyer.



2.2   The Buyer undertakes, subject to compliance by the Seller with its
material obligations under this schedule, to procure that Gains UK will:

-82-



--------------------------------------------------------------------------------



 





  (a)   permit the Member Employees (while such Member Employees continue to be
employees of Gains UK) to remain as active members of the Disclosed Scheme
during the Transitional Period;     (b)   in respect of the Transitional Period
pay to the Disclosed Scheme, in respect of the Member Employees, at the rate of
six per cent. of pensionable salary (as defined in the Disclosed Scheme)
(employer contributions) together with any additional voluntary contributions of
Member Employees, on the date on which, as at the date of this agreement, it
currently pays the said contributions and in any event within 19 days of the end
of the calendar month in respect of the contributions due and payable in such
month;     (c)   comply during the Transitional Period in all other material
respects with the provisions of the Disclosed Scheme and the obligations imposed
on an employer in relation to the Disclosed Scheme by relevant legislation;    
(d)   not do or omit to do any act or thing whereby the Approval of the
Disclosed Scheme would or might be prejudiced;     (e)   not exercise any right,
power or discretion conferred on Gains UK by the Disclosed Scheme except with
the prior written approval of the Seller (not to be unreasonably withheld or
delayed).     (f)   not allow any other employees of Gains UK apart from the
Member Employees to become active members of the Disclosed Scheme.



2.3   Each of the Seller and the Buyer agrees that it will from time to time
execute (and, in the case of the Seller, procure the execution by the trustees
of the Disclosed Scheme of) all deeds, documents, agreements, consents or
approvals for the purpose of complying with its obligations under this paragraph
2 as may be reasonably considered necessary or desirable by the other party.  
2.4   On and with effect from the Membership Transfer Date:



  (a)   those Member Employees who immediately prior to the Membership Transfer
Date were active members of the Disclosed Scheme shall cease to be active
members of the Disclosed Scheme; and     (b)   the obligations of the Seller and
the Buyer under this paragraph 2 shall terminate without prejudice to any
obligation of either of the parties under this schedule which remains to be
fulfilled at that date.



2.5   If a Member Employee who is still employed by Gains UK as at Membership
Transfer Date becomes a Non-Qualifying Member on or after Membership Transfer
Date, Gains UK shall request, and the Seller shall use its best endeavours to
procure that the trustees of the Disclosed Scheme consent, under rule 12(b) of
the Deed, to the provision in respect of this Member Employee of the whole Short
Service Benefit to which he would have been entitled if he were a Qualifying
Member. The cost to the Disclosed Scheme of the provision of this benefit, if
any, shall be borne equally between the Buyer and the Seller.

-83-



--------------------------------------------------------------------------------



 





3.   LIFE ASSURANCE   3.1   It is agreed that, on and from Completion the Buyer
and not the Disclosed Scheme will provide Member Employees with life assurance
benefits.

-84-



--------------------------------------------------------------------------------



 



SCHEDULE 8
Clause 2.11 Dispute Procedure



1.   The Buyer shall notify the Seller, as soon as reasonably practicable after
such Reorganisation (defined in clause 2.11(a) of the agreement) has occurred,
of the figure which represents such “portion of the Second Earn-Out
Consideration” referred to in clause 2.11(a)(iv).   2.   The Seller shall notify
the Buyer within 20 Business Days of receipt of such draft figure whether or not
it accepts it for the purposes of this agreement.   3.   If the Seller notifies
the Buyer that it does do not accept such figure:



  (a)   it shall, at the same time, set out in a notice in writing its reasons
in full for such non-acceptance and deliver a copy of such notice to the Buyer;
and     (b)   the parties shall use all reasonable endeavours to meet and
discuss the objections of the Seller and to reach agreement upon the draft
Figure.



4.   If the Seller is satisfied with the draft figure (either as originally
submitted or after adjustments agreed between the Seller and the Buyer) or if
the Seller fails to notify the Buyer of its non-acceptance of the draft figure
within the 20 Business Day period referred to in 2 above, then the draft figure
shall be final for the purposes of this agreement,   5.   If the Seller and the
Buyer do not reach agreement within 15 Business Days of the Seller’s notice of
non-acceptance pursuant to 3 above then the matter in dispute shall be referred,
on the application of either party, for determination by an independent firm of
internationally recognised chartered accountants to be agreed upon by the Seller
and the Buyer or, failing agreement, to be selected, on the application of
either the Seller or the Buyer, by the President for the time being of the
Institute of Chartered Accountants in England and Wales or his duly appointed
deputy. The following provisions shall apply to such determination:



  (a)   the Buyer and/or the Buyer’s selected accountants and the Seller and/or
the Seller’s selected accountants shall each promptly prepare a written
statement on the matters in dispute which (together with the relevant documents)
shall be submitted to such independent firm for determination;     (b)   in
giving such determination, the firm shall state what adjustments (if any) are
necessary to the draft figure in respect of the matter in dispute in order to
comply with the requirements of this agreement;     (c)   any such firm shall
act as an expert (and not as an arbitrator) in making any such determination
which shall be final and binding on the parties (in the absence of manifest
error);     (d)   each party shall bear the costs and expenses of all counsel
and other advisers, witnesses and employees retained by it and the costs and the
expenses of the independent firm of accountants shall be borne between the
Seller and the Buyer in

-85-



--------------------------------------------------------------------------------



 





      such proportions as the firm shall in its discretion determine or, in the
absence of any such determination, equally between the Seller and the Buyer.



5.2   When the Seller and the Buyer reach (or pursuant to 4 above are deemed to
reach) agreement, such figure shall constitute the final “portion” (as referred
to in clause 2.11(a)(iv) of this agreement, for the purposes of this agreement.

-86-



--------------------------------------------------------------------------------



 



SCHEDULE 9
Accounts Date Balance Sheet and Adjustments

Amounts set forth below are (except where specifically noted) subject to
adjustment upon audit or in accordance with clause 6.

Applicable exchange rates are not subject to adjustment and reflect exchange
rates in effect at 31 December 2002.

Exchange rates are as follows:

USD to £1.6099
HKD to £12.5546
AUD to HKD 4.3828
S$ to HKD 4.4982

The following adjustments are to be made in the order in which they are set out
below.



A.   Reclassification of the USA business debtors balance of £266,848 to
Pre-Closing Seller Liabilities.   B.   Reclassification of the (£204,333)
provision against USA business debtors to Pre-Closing Seller Liabilities.   C.  
Reclassification of the £186,950 accrual in respect of all bonus and sales
commission programmes to Pre-Closing Seller Liabilities.   D.   Reclassification
of the £162,000 accrual in respect of the unpaid purchase price to Norwood Adams
to Pre-Closing Seller Liabilities.   E.   Reclassification of the £51,363
accrual in respect of “corporation” tax payable on the profits of Gains HK and
the Subsidiaries to Pre-Closing Seller Liabilities.   F.   Reclassification of
Tullett of the £441,022 accrual in respect of the Universal Service Fund
contribution and other US federal state or municipal taxes and any related
surcharges, fines, penalties and interest.   G.   Record £300,000 (not subject
to any adjustment) as a trade debtor in respect of trade debts of the Tullett
Group and (£300,000) (not subject to any adjustment) as a Pre-Closing Seller
Liability.)   H.   Reclassification of £63,784 in respect of US sales tax
payable (or such other reclassification as shall result in an accrual of £70,000
(not subject to any adjustment) in respect thereof) to Pre-Closing Seller
Liabilities.   I.   Reclassification of £1,608,400 to offset all accounts
payable and communications accruals balances in excess of 45 days (such period
not subject to any adjustment) to Pre-Closing Seller Liabilities.   J.  
Reclassification of £1,421,079 in respect of intercompany obligations to Tullett
as follows:

-87-



--------------------------------------------------------------------------------



 





  (i)   £1,200,000 (not subject to any adjustment) to long-term debt in respect
of the Agreed Loan; and     (ii)   £221,079 to Additional Share Capital on Sale.



K.   Reclassification of £1,211,826 from cash to Pre-Closing Seller Liabilities.
  L.   In order for the Companies to have sufficient cash to fully offset
Pre-Closing Seller Liabilities, Tullett shall fund £1,539,178 in cash (as
equity).

The attached balance sheet illustrates the Adjustments.

For the purpose of this schedule 9 “Pre-Closing Seller Liabilities” means
liabilities incurred prior to 31 December 2002 as shown on the attached balance
sheet (subject to adjustment upon audit or in accordance with clause 6).

-88-



--------------------------------------------------------------------------------



 



SCHEDULE 10
Accounting Policies and Procedures for the 2003 Accounts



1.   General Requirements

The 2003 Accounts shall, in order of priority:



1.1   be prepared in accordance with the specific accounting policies set out in
paragraph 2 below and so that, in the case of any conflict, such accounting
policies shall override the provisions of paragraphs 1.2 and 1.3 below;   1.2  
(except as otherwise specifically provided in this schedule) be prepared in
accordance with Generally Accepted Accounting Standards, Principles and Policies
in the United Kingdom and so that, in the case of any conflict, such accounting
policies shall override the provisions of paragraph 1.3 below;   1.3   (except
as otherwise specifically provided in this schedule) be prepared on a basis
consistent with those specified on the face of the Accounts to have been applied
in the preparation of the Accounts;   2.   Accounting Policies       The
following accounting policies shall be applied:       The 2003 Accounts shall be
prepared in accordance with Generally Accepted Accounting Practice in the United
Kingdom on a basis consistent with that used in preparing the 2001 Gains UK’s
audited accounts.

-89-



--------------------------------------------------------------------------------



 



SCHEDULE 11
Buyer’s Warranties

Part 1



1.   Each Buyer is a company duly incorporated and validly existing under the
laws of Delaware, USA;   2.   Each Buyer has the requisite corporate power and
authority under its constitution to enter into, execute, deliver and perform its
obligations under this agreement and the Transaction Documents;   3.   The
execution and delivery of this agreement, and the Transaction Documents and the
performance of each of the Buyer’s obligations under them have been duly
authorised by all necessary corporate action on their respective parts;   4.  
This agreement and the Transaction Documents to which each Buyer is party will,
when executed, be enforceable obligations of such Buyer in accordance with their
terms;   5.   Neither the execution nor the performance by each of the Buyers of
this agreement or the Transaction Documents to which it is party will result in:



  (a)   any breach or violations by such Buyer of any provision of its
constitution; or     (b)   so far as the Buyer is aware, conflict with, or
result in a breach of, or give rise to an event of default or revocation under,
or require the consent of a person under, or enable a person to terminate, or
relieve a person from an obligation under an agreement, arrangement or
obligation to which the Buyer is a party or a legal or administrative
requirement in any jurisdiction.



6.   Each Buyer shall indemnify the Seller, and shall hold it harmless from, any
loss, liability, third-party claim, damage or expense (including reasonable
legal fees and expenses) arising from any breach on the part of either Buyer of
any of the warranties given by each Buyer in paragraphs 1 to 6 inclusive. The
maximum aggregate liability of the Buyer in respect of all claims under the
Buyer’s Warranties shall not exceed the aggregate sum of £7,200,000 plus, to the
extent payable to the Seller, the Deferred Consideration and, to the extent
payable to the Seller, the Earn-Out Consideration received by the Seller, if
any.

-90-



--------------------------------------------------------------------------------



 



Part 2

Conduct of matters giving rise to claims or recovery under the Buyer’s
Warranties



1.   The Seller shall procure that, if a member of the Seller’s Group becomes
aware of circumstances which might give rise to a claim under the Buyer’s
Warranties or that it is or may be entitled to make a recovery from a third
party in respect of circumstances which have given or are likely to give rise to
such a claim, it shall:



  (a)   not admit or concede liability or agree a compromise or settlement with
a third party without first obtaining the Buyer’s written agreement;     (b)  
give the Buyer and its advisers reasonable access to the premises and personnel
of any member of the Seller’s Group and opportunity to examine and copy relevant
documents and records and photograph premises, assets or personnel within the
control of any member of the Seller’s Group and, if required by the Buyer ,
procure that all such personnel within the Seller’s Group having knowledge of or
involvement with the facts and circumstances giving rise to the claim affords
the Buyer all reasonable assistance to properly resist, contest, defend or
appeal against the claim;     (c)   take such action as the Buyer reasonably
requires in relation to the claim under the Buyer’s Warranties and permit the
Buyer (in its own name or in the name of a member of the Seller’s Group or in
any combination of those names) to conduct, settle, compromise, defend or appeal
relevant proceedings and to enforce any relevant rights and entitlements;
provided that the Buyer shall not settle or compromise any action in a way that
would require any action other than the payment of monetary damages with the
consent of the Seller.

Without prejudice to the provisions of sub-paragraph 1 above under the Buyer’s
Warranties where, having discharged a liability arising in respect of a claim
under the Buyer’s Warranties, the Buyer requests the assignment to it of any
right of the Seller or of the Company to make recovery in whole or in part from
any third party, the Seller will assign or procure the assignment to the Buyer
of such right and, if that right is not legally capable of effective assignment,
will pursue such right on behalf of the Buyer and forthwith promptly pay over
and account to the Buyer all amounts recovered.

The Seller shall procure that each member of the Seller’s Group shall preserve
within its control originals (where it is so entitled) or (in every other case)
copies of all documents and other information relevant to matters which may give
rise to a claim under the Buyer’s Warranties or a right of recovery from a third
party in respect of matters which may give rise to such a claim under the
Buyer’s Warranties.

-91-



--------------------------------------------------------------------------------



 

          Signed by
for and on behalf of GAINS
ACQUISITION CORP.   )
)
)   SIGNED by Joseph Gleberman                   /S/ Joseph Gleberman        

--------------------------------------------------------------------------------

          Signed by
for and on behalf of GAINS ASIA
ACQUISITION CORP.   )
)
)   SIGNED by Joseph Gleberman                   /S/ Joseph Gleberman        

--------------------------------------------------------------------------------

          Signed by
for and on behalf of GAINS
INTERNATIONAL INFOCOM
HOLDINGS BV   )
)
)   SIGNED by Geoff Chapman                   /S/ Geoff Chapman        

--------------------------------------------------------------------------------

-92-